Exhibit 10.1

 

Execution Version

 

 

 

Published CUSIP Number:  73179KAF4

Revolving Loan Facility CUSIP Number:  73179KAG2

Term Loan Facility CUSIP Number:  73179KAH0

 

CREDIT AGREEMENT

 

Dated as of April 8, 2014

 

among

 

POLYPORE INTERNATIONAL, INC.,

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
an L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

COMPASS BANK,

FIFTH THIRD BANK,

HSBC BANK USA, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

RBS CITIZENS, N.A.

and

REGIONS BANK,

as Co-Documentation Agents

 

BANK OF AMERICA MERRILL LYNCH

 

and

 

WELLS FARGO SECURITIES, LLC,

 

as Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I           DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

39

1.03

 

Accounting Terms

 

40

1.04

 

Rounding

 

41

1.05

 

Times of Day; Rates

 

41

1.06

 

Letter of Credit Amounts

 

41

1.07

 

Pro Forma Calculations

 

41

 

 

 

ARTICLE II         THE COMMITMENTS AND CREDIT EXTENSIONS

 

42

 

 

 

2.01

 

The Loans

 

42

2.02

 

Borrowings, Conversions and Continuations of Loans

 

43

2.03

 

Letters of Credit

 

44

2.04

 

Swing Line Loans

 

53

2.05

 

Prepayments

 

56

2.06

 

Termination or Reduction of Commitments

 

58

2.07

 

Repayment of Loans

 

59

2.08

 

Interest

 

60

2.09

 

Fees

 

61

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

61

2.11

 

Evidence of Debt

 

62

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

62

2.13

 

Sharing of Payments by Lenders

 

64

2.14

 

Increase in Commitments

 

65

2.15

 

Designation of Unrestricted and Restricted Subsidiaries

 

67

2.16

 

Cash Collateral

 

68

2.17

 

Defaulting Lenders

 

69

 

 

 

 

 

ARTICLE III       TAXES, YIELD PROTECTION AND ILLEGALITY

 

71

 

 

 

 

 

3.01

 

Taxes

 

71

3.02

 

Illegality

 

76

3.03

 

Inability to Determine Rates

 

76

 

i

--------------------------------------------------------------------------------


 

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

77

3.05

 

Compensation for Losses

 

78

3.06

 

Mitigation Obligations; Replacement of Lenders

 

79

3.07

 

Survival

 

79

 

 

 

ARTICLE IV        CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

79

 

 

 

4.01

 

Conditions of Initial Credit Extension

 

79

4.02

 

Conditions to All Credit Extensions

 

81

 

 

 

ARTICLE V         REPRESENTATIONS AND WARRANTIES

 

82

 

 

 

5.01

 

Existence, Qualification and Power

 

82

5.02

 

Authorization; No Contravention

 

82

5.03

 

Governmental Authorization; Other Consents

 

83

5.04

 

Binding Effect

 

83

5.05

 

Financial Statements; No Material Adverse Effect

 

83

5.06

 

Litigation

 

84

5.07

 

No Default

 

84

5.08

 

Ownership of Property; Possession Under Leases

 

84

5.09

 

Environmental Compliance

 

84

5.10

 

Insurance

 

85

5.11

 

Taxes

 

85

5.12

 

ERISA Compliance

 

85

5.13

 

Subsidiaries; Equity Interests

 

85

5.14

 

Margin Regulations; Investment Company Act

 

85

5.15

 

Disclosure

 

85

5.16

 

Compliance with Laws and Material Agreements

 

86

5.17

 

Solvency

 

86

5.18

 

Collateral Documents

 

86

5.19

 

Labor Matters

 

86

5.20

 

OFAC; Anti-Money Laundering; FCPA

 

87

5.21

 

Location of Real Property and Leased Premises

 

87

 

 

 

ARTICLE VI        AFFIRMATIVE COVENANTS

 

88

 

 

 

6.01

 

Financial Statements

 

88

6.02

 

Certificates; Other Information

 

88

 

ii

--------------------------------------------------------------------------------


 

6.03

 

Notices

 

90

6.04

 

Payment of Taxes

 

90

6.05

 

Preservation of Existence, Etc.

 

90

6.06

 

Maintenance of Properties

 

91

6.07

 

Maintenance of Insurance

 

91

6.08

 

Compliance with Laws

 

91

6.09

 

Books and Records

 

91

6.10

 

Inspection Rights

 

91

6.11

 

Use of Proceeds

 

92

6.12

 

Covenant to Guarantee Obligations and Give Security

 

92

6.13

 

Compliance with Environmental Laws

 

93

6.14

 

Further Assurances

 

94

6.15

 

Repayment of Senior Notes

 

94

 

 

 

ARTICLE VII      NEGATIVE COVENANTS

 

94

 

 

 

7.01

 

Liens

 

94

7.02

 

Indebtedness

 

97

7.03

 

Investments

 

97

7.04

 

Fundamental Changes

 

99

7.05

 

Dispositions

 

101

7.06

 

Restricted Payments

 

102

7.07

 

Change in Nature of Business

 

103

7.08

 

Transactions with Affiliates

 

103

7.09

 

Burdensome Agreements

 

105

7.10

 

Use of Proceeds

 

106

7.11

 

Financial Covenants

 

106

7.12

 

Amendments of Organization Documents

 

106

7.13

 

Fiscal Year

 

106

7.14

 

Restrictions Pertaining to Certain Indebtedness

 

106

7.15

 

Sanctions; FCPA

 

107

 

 

 

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES

 

107

 

 

 

8.01

 

Events of Default

 

107

8.02

 

Remedies upon Event of Default

 

109

 

iii

--------------------------------------------------------------------------------


 

8.03

 

Application of Funds

 

110

 

 

 

ARTICLE IX        ADMINISTRATIVE AGENT

 

111

 

 

 

9.01

 

Appointment and Authority

 

111

9.02

 

Rights as a Lender

 

111

9.03

 

Exculpatory Provisions

 

111

9.04

 

Reliance by Administrative Agent

 

112

9.05

 

Delegation of Duties

 

113

9.06

 

Resignation of Administrative Agent

 

113

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

114

9.08

 

No Other Duties, Etc.

 

114

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

 

115

9.10

 

Collateral and Guaranty Matters

 

116

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

 

117

 

 

 

ARTICLE X         MISCELLANEOUS

 

117

 

 

 

 

 

10.01

 

Amendments, Etc.

 

117

10.02

 

Notices; Effectiveness; Electronic Communications

 

120

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

121

10.04

 

Expenses; Indemnity; Damage Waiver

 

122

10.05

 

Payments Set Aside

 

124

10.06

 

Successors and Assigns

 

124

10.07

 

Treatment of Certain Information; Confidentiality

 

128

10.08

 

Right of Setoff

 

129

10.09

 

Interest Rate Limitation

 

130

10.10

 

Counterparts; Integration; Effectiveness

 

130

10.11

 

Survival of Representations and Warranties

 

130

10.12

 

Severability

 

130

10.13

 

Replacement of Lenders

 

131

10.14

 

Governing Law; Jurisdiction; Etc.

 

131

10.15

 

WAIVER OF JURY TRIAL

 

132

10.16

 

No Advisory or Fiduciary Responsibility

 

132

10.17

 

Electronic Execution of Assignments and Certain Other Documents

 

133

10.18

 

USA PATRIOT Act

 

133

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

1.01(a)

 

Fiscal Quarter Ends

 

 

1.01(b)

 

Mortgaged Properties

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.02

 

Certain Authorizations

 

 

5.09

 

Environmental Matters

 

 

5.13

 

Subsidiaries and Other Equity Investments; Loan Parties

 

 

5.21

 

Location of Real Property and Leased Premises

 

 

6.12

 

Guarantors

 

 

7.01

 

Existing Liens

 

 

7.02

 

Existing Indebtedness

 

 

7.03

 

Existing Investments

 

 

7.08

 

Affiliate Transactions

 

 

7.09

 

Burdensome Agreements

 

 

10.02

 

Administrative Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Form of

 

 

 

 

 

A

 

Committed Loan Notice

 

 

B

 

Swing Line Loan Notice

 

 

C-1

 

Term Note

 

 

C-2

 

Revolving Credit Note

 

 

D

 

Compliance Certificate

 

 

E

 

Assignment and Assumption

 

 

I

 

United States Tax Compliance Certificate

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of April 8, 2014, among
POLYPORE INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a term loan facility, with a
delayed draw component, and a revolving credit facility, and the Lenders have
indicated their willingness to lend and the L/C Issuers have indicated their
willingness to issue letters of credit, in each case, on the terms and subject
to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Applicable Fee Rate” means the Applicable Rate with respect to the “Commitment
Fee” as set forth in the definition of Applicable Rate.

 

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) at any time during the
Availability Period in respect of such Facility, such Term  Lender’s
Term Commitment at such time, subject to adjustment as provided in Section 2.17,
plus (ii) the principal amount of such Term Lender’s Term Loans at such time and
(b) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s

 

1

--------------------------------------------------------------------------------


 

Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.17.  If the commitment of each Lender to make Loans and the obligation
of the L/C Issuers to make L/C Credit Extensions have been terminated pursuant
to Section 8.02, or if the Revolving Credit Commitments or the Term Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, at any time, in respect of the Revolving Credit
Facility and the Term Facility, (a) from the Closing Date to the date on which
the Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the Fiscal Quarter End occurring on June 28, 2014, (i) 1.00%
per annum for Base Rate Loans, (ii) 2.00% per annum for Eurodollar Rate Loans
and Letter of Credit Fees and (iii) 0.40% per annum for the Commitment Fee and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Pricing Level

 

Consolidated
Leverage Ratio

 

Eurocurrency
Rate Loans /
Letter of Credit
Fees

 

Base Rate Loans

 

Commitment Fee

 

1

 

Less than or equal to 1.50 to 1.00

 

1.50

%

0.50

%

0.30

%

2

 

Greater than 1.50 to 1.00 but less than or equal to 2.50 to 1.00

 

1.75

%

0.75

%

0.35

%

3

 

Greater than 2.50 to 1.00 but less than or equal to 3.50 to 1.00

 

2.00

%

1.00

%

0.40

%

4

 

Greater than 3.50 to 1.00

 

2.25

%

1.25

%

0.45

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that if a Compliance Certificate is not delivered
within 5 days of the due date required for its delivery in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Level 4 shall
apply in respect of the Term Facility and the Revolving Credit Facility as of
the first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

2

--------------------------------------------------------------------------------


 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS and Wells Fargo Securities, LLC in their capacity as
joint lead arrangers and joint book managers.

 

“Asset Sale” means the Disposition (by way of merger, consolidation, sale,
casualty, condemnation or otherwise but excluding Investments permitted by
Section 7.03) by the Borrower or any Restricted Subsidiary to any Person other
than the Borrower or any Guarantor of (a) any Equity Interests of any of
Restricted Subsidiary or Unrestricted Subsidiary (other than directors’
qualifying shares or the sale by any Person of Equity Interests of such Person)
or (b) any other assets of the Borrower or any Restricted Subsidiary (other than
(i) inventory, materials and equipment, damaged, unused, no longer useful,
obsolete or worn out assets, scrap and Permitted Investments, in each case
disposed of in the ordinary course of business, (ii) licenses of intellectual
property in the ordinary course of business, (iii) Dispositions between or among
the Borrower and Domestic Subsidiaries, (iv) Dispositions from an Excluded
Subsidiary to any Subsidiary, (vi) Dispositions from the Borrower or a Domestic
Subsidiary to a Foreign Subsidiary if the disposition were treated as an
Investment in the Foreign Subsidiary and would be permitted by Section 7.03) or
Dispositions from a Foreign Subsidiary to a Restricted Subsidiary, (vii) the use
of cash or Cash Equivalents, and (viii) the actual or constructive total loss of
any property or the use thereof resulting from any Recovery Event.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) reasonably
approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 29, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means, (a) in respect of the Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date for the Revolving Credit Facility, (ii) the date of termination of
the Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and

 

3

--------------------------------------------------------------------------------


 

of the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02, and (b) in respect of the Term  Facility, the period from and
including the Closing Date to the earliest of (i) the date that falls forty-five
days after the Closing Date and (ii) the date of termination of the commitments
of the respective Term Lenders to make Term Loans pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term  Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its consolidated Subsidiaries that are (or should be) set forth in
a consolidated statement of cash flows of the Borrower for such period prepared
in accordance with GAAP and (b) Capitalized Lease obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case (i) any such expenditure made to
restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation, (ii) any such expenditure made as the
purchase price of any Permitted Acquisition, (iii) capital expenditures relating
to the construction or acquisition of any property that has been transferred to
a Person (other than the Borrower or any of its Restricted Subsidiaries)
pursuant to a sale-leaseback transaction permitted under Section 7.05(f),
(iv) interest capitalized during such period, (v) the purchase price of
equipment that is purchased during such period to the extent the consideration
therefor consists of any combination of (x) used or surplus equipment traded in
at the time of such purchase and (y) the proceeds of a concurrent sale of used
or surplus equipment, in each case, in the ordinary course of business, (vi) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade-in of existing equipment to the extent that the gross amount of
the such price is reduced by the credit granted by the seller of such equipment
for the equipment being traded at such time or (vii) any capital expenditures
made with Net Cash Proceeds received from an Asset Sale.

 

4

--------------------------------------------------------------------------------


 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on the balance sheet of the lessee.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the respective L/C
Issuers or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, the
applicable L/C Issuer or Swing Line Lender shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
respective L/C Issuer or the Swing Line Lender (as applicable).  “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments:

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof, or, in the case of a
Foreign Subsidiary, readily marketable obligations issued or directly and fully
guaranteed or insured by the government of the country of such Foreign
Subsidiary or backed by the full faith and credit of the government of the
country of such Foreign Subsidiary having maturities of not more than 360 days
from the date of acquisition thereof;

 

(b)                                 readily marketable direct obligations issued
by the District of Columbia, any state of the United States of America or any
political subdivision thereof (i) having maturities of not more than 360 days
from the date of acquisition thereof, (ii) rated at least A by S&P and at least
A2 by Moody’s, and (iii) in an amount not to exceed $20,000,000 per issuer or
$100,000,000 in the aggregate;

 

(c)                                  time deposits or fully collateralized
repurchase agreements with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
one year (or, in the case of repurchase agreements, 30 days) from the date of
acquisition thereof;

 

(d)                                 commercial paper or master notes issued by
any Person organized under the laws of any state of the United States of America
and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at
least “A-1” (or the then equivalent grade) by S&P, in each case with maturities
of not more than one year from the date of acquisition thereof;

 

(e)                                  Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Restricted Subsidiaries, in
money market investment programs registered under the Investment Company Act of
1940, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and the portfolios of which are
limited solely to Investments of the character, quality and maturity described
in clauses (a), (b),  (c), and (d) of this definition;

 

5

--------------------------------------------------------------------------------


 

(f)                                   other short-term investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing;

 

(g)                                  solely with respect to any Foreign
Subsidiary, non-Dollar denominated (i) certificates of deposit of, bankers
acceptances of, or time deposits with, any commercial bank which is organized
and existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business provided
such country is a member of the Organization for Economic Cooperation and
Development, and whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Foreign Bank”) and maturing within
twelve (12) months of the date of acquisition and (ii) equivalents of demand
deposit accounts which are maintained with an Approved Foreign Bank; and

 

(h)                                 Investments of the type described in the
Borrower’s “Cash Investment Policy” with an issue date as of August 21, 2008, as
in effect on the Closing Date and without giving effect to any amendment or
modification thereto unless approved by the Administrative Agent.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 40% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the

 

6

--------------------------------------------------------------------------------


 

Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(c)                                  a “change of control” or any comparable
term under, and as defined in, any indenture or agreement in respect of Material
Indebtedness to which the Borrower or any of its Restricted Subsidiaries is a
party shall have occurred.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

“Collateral and Guarantee Requirement” means, at any relevant time of
determination, any or all of the following (as applicable):

 

(a)                                 the Borrower and each Restricted Subsidiary
that is not an Excluded Subsidiary shall have executed and delivered to the
Administrative Agent (i) a Guarantee and Collateral Agreement or other
applicable Collateral Document with respect to (A) all or substantially all of
its personal property other than Excluded Assets and (B) the Equity Interests in
its Subsidiaries, limited in the case of a pledge of an Excluded Domestic
Subsidiary and a CFC to 65% of such Equity Interests, (ii) if applicable, an
Intellectual Property Security Agreement, and (iii) such other Collateral
Documents (including, to the extent requested by the Administrative Agent, using
commercially reasonable efforts to obtain a Qualifying Control Agreement with
respect to any material deposit or securities account) as may be reasonably
required to satisfy this Collateral and Guarantee Requirement and effectuate the
intent of the parties with respect to the grant of Collateral;

 

(b)                                 the Administrative Agent shall have received
within sixty (60) days of the Closing Date (as such period may be extended by
the Administrative Agent in its reasonable discretion) or the time period set
forth in Section 6.12(b), as applicable: (i) counterparts of a Mortgage with
respect to each Mortgaged Property listed on Schedule 1.01(b) as of the Closing

 

7

--------------------------------------------------------------------------------


 

Date or required to be delivered pursuant to Section 6.12(b), as applicable,
duly executed and delivered by the record owner of such Mortgaged Property
(together with UCC fixture filings if requested by the Administrative Agent),
(ii) a policy or policies of title insurance in the amount equal to the fair
market value of such Mortgaged Property and fixtures, as determined by the
Borrower in its reasonable discretion, issued by a nationally recognized title
insurance company reasonably acceptable to the Administrative Agent (the “Title
Company”) insuring the Lien of each such Mortgage as a first priority Lien on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 7.01, together with such endorsements as the
Administrative Agent may reasonably request, together with evidence reasonably
satisfactory to the Administrative Agent of payment of all expenses and premiums
of the Title Company and all other sums required in connection with the issuance
of each title policy and all recording and stamp taxes (including mortgage
recording and intangible taxes) payable in connection with recording the
Mortgages in the appropriate real estate records, (iii) such affidavits,
certificates, information (including financial data) and instruments of
indemnification as shall be reasonably required to induce the Title Company to
issue the title policies and endorsements contemplated above and which are
reasonably requested by such Title Company, (iv) a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property, (v) if any Mortgaged Property is located in
an area determined by the Federal Emergency Management Agency to have special
flood hazards, a notice about such special flood hazard area status and flood
disaster assistance duly executed by the applicable Loan Party relating to such
Mortgaged Property, together with evidence of such flood insurance as may be
required under applicable Law, including Regulation H of the Board of Governors
and the other Flood Insurance Laws and as required under Section 6.07(b),
(vi) to the extent in the possession of any applicable Loan Party, an ALTA
survey for each Mortgaged Property, together with an affidavit of no change, if
applicable, in favor of the Title Company, and (vii) such legal opinions as the
Administrative Agent may reasonably request with respect to any such Mortgage of
Mortgaged Property, in each case, in form and substance reasonably satisfactory
to the Administrative Agent;

 

(c)                              to the extent required to be delivered pursuant
to the terms of the applicable Collateral Documents, all instruments, documents
and chattel paper in the possession of any of the Loan Parties, together with
allonges or assignments as may be necessary or appropriate to perfect the
Administrative Agent’s and the Secured Parties’ security interest in the
Collateral;

 

(d)                                 all (i) certificates (including certificates
representing Equity Interests and powers in blank with respect thereto),
agreements, documents and instruments, including UCC financing statements,
required by the Collateral Documents and as reasonably requested by the
Administrative Agent to be filed, delivered, registered or recorded to create
the Liens intended to be created by the Collateral Documents and perfect such
Liens to the extent required by, and with the priority required by, the
Collateral Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording and
(ii) Taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents shall have been
paid;

 

(e)                                  in the case of any of the foregoing
executed and delivered after the Closing Date, to the extent reasonably
requested by the Administrative Agent, the Administrative Agent shall have
received documents, Organization Documents, certificates, resolutions and
opinions of the type referred to in Section 4.01(a) with respect to each such
Person and its Guarantee and/or provision and perfection of Collateral;

 

8

--------------------------------------------------------------------------------


 

(f)            in connection with any of the foregoing, the Administrative Agent
shall have been provided (i) searches of UCC or similar filings in the
jurisdiction of incorporation or formation, as applicable, of each Loan Party
and each jurisdiction where any material Collateral is located or where a filing
would need to be made in order to perfect the Administrative Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens,
(ii) Tax lien, judgment and bankruptcy searches or other evidence reasonably
satisfactory to it that all Taxes, filing fees, recording fees related to the
perfection of the Liens on the Collateral have been paid and (iii) searches of
ownership of Intellectual Property in the appropriate governmental offices and
such patent/trademark/copyright filings as requested by the Administrative Agent
in order to perfect the Administrative Agent’s security interest in the
Intellectual Property; and

 

(g)           copies of insurance policies, declaration pages, certificates, and
endorsements of insurance or insurance binders evidencing liability, casualty,
property, terrorism and business interruption insurance meeting the requirements
set forth herein or in the Collateral Documents;

 

provided that the Collateral shall not include, and the Collateral and Guarantee
Requirement shall not require, any of the following: (i) any requirement to
obtain leasehold mortgages with respect to any leasehold interest (including
with respect to improvements owned by any Loan Party on any ground-leased
premises), (ii) any requirement to obtain control agreements (other than
Qualifying Control Agreements in accordance with clause (a) above) landlord
waivers, subordinations, estoppels or collateral access letters, (iii) the
perfection of motor vehicles, rolling stock and other assets subject to
certificates of title, (iv) the perfection of commercial tort claims other than
Material Commercial Tort Claims, (v) Equity Interests in (A) any Person a
portion of the Equity Interests of which is owned by a Person not a Subsidiary
or Affiliate of the Borrower, to the extent a grant or pledge is not permitted
by the terms of such Person’s Organization Documents or joint venture governing
documents and (B) any Securitization Entity, (vi) any permit, governmental
authorization, contract, license, lease or other agreement, and other similar
assets and property rights, in each case the terms of which would be violated or
invalidated by the granting of a Lien therein, or the granting of a Lien in
which would create a right of termination in favor of any party thereto other
than the Borrower or any Subsidiary or constitute or result in the abandonment,
invalidation or unenforceability of any right, title or interest of the Borrower
or any Subsidiary therein, but in each case only to the extent such consequence
shall both (A) continue to exist and (B) not be rendered ineffective or
unenforceable by or under the UCC or any other applicable Law (including
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC)), (vii) any
property and assets the pledge of which would require governmental consent,
approval, license or authorization and, after using commercially reasonable
efforts (in the determination of the Administrative Agent), such Loan Party is
unable to obtain such governmental consent, approval, license or authorization,
but in each case only to the extent such requirement is not rendered ineffective
or unenforceable by or under the UCC or any other applicable Law (including
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC)), (viii) letter of
credit rights to the extent not perfected by the filing of a customary UCC
financing statement or otherwise representing proceeds of other Collateral,
other than Material Letter of Credit Rights, (ix) any equipment that is subject
to a Capital Lease or operating lease or a Lien securing purchase money
obligations of any Loan Party that are, in each case, permitted to be incurred
under this Agreement or the other Loan Documents, to the extent that the
contract or other agreement in which such Lien is granted (or the documentation
providing for such lease) prohibits or requires the consent of any Person other
than any Loan Party as a condition to the creation of any other Lien on such
equipment, but only, in each case, to the extent, and for so long as, such
consent has not been obtained and the debt secured by the applicable Lien or the
lease has not been repaid in full or the applicable prohibition (or consent
requirement) has not otherwise been removed or terminated, and (x) those assets
as to which the Administrative Agent and the Borrower reasonably determine that
the cost of obtaining, perfecting or maintaining such a security interest
exceeds the fair market value thereof (the determination of “fair market value”
being made in the

 

9

--------------------------------------------------------------------------------


 

reasonable judgment of the Borrower) or is excessive in relation to the
practical benefit to the Secured Parties of the security to be afforded thereby
(and any assets not required to be granted or pledged pursuant to this proviso
shall be referred to as “Excluded Assets”).  In connection with any requirement
to comply with the Collateral and Guarantee Requirement, the Administrative
Agent may grant extensions of time for the creation and perfection of security
interests in, legal opinions or other deliverables with respect to particular
assets or the provision of any Guarantee or Guarantee and Collateral Agreement
by any Restricted Subsidiary (including extensions beyond the Closing Date or in
connection with assets acquired, or Restricted Subsidiaries formed or acquired,
after the Closing Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents.

 

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, each Intellectual Property Security Agreement, each Mortgage, each
Qualifying Control Agreement and each other security agreement, pledge
agreement, mortgage or other similar agreement delivered to the Administrative
Agent pursuant to Section 4.01, Section 6.12 or any other relevant provision of
this Agreement, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties and/or in favor of any Secured Party (or to
any agent acting on behalf of any of them).

 

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) all income tax expense (including, without limitation, income
tax expense of consolidated Foreign Subsidiaries) and foreign withholding tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any non-recurring fees, cash charges and
other cash expenses made or incurred in connection with (A) the Transactions,
(B) current and future permitted financing transactions, permitted Dispositions
(whether or not consummated) or permitted Asset Sales and (C) retirements,
purchases and redemptions of the Senior Notes (including, without limitation,
premiums paid and costs incurred in connection therewith), (v) (A) facilities
relocation or closing costs, (B) non-recurring restructuring costs,
(C) integration costs and fees, including cash severance costs, in connection
with Permitted Acquisitions and (D) costs and expenses in connection with
claims, proceedings and litigation initiated by the Borrower or a Restricted
Subsidiary for the purpose of enforcing, or prosecuting alleged infringements
of, any Intellectual Property of the Borrower and its Restricted Subsidiaries,
in each case incurred during such period and payable in cash, in an aggregate
amount under this clause (v) not to exceed $15,000,000 for any period of four
fiscal

 

10

--------------------------------------------------------------------------------


 

quarters, and (vi) any other non-cash charges (other than the write-down of
current assets), impairments and expenses for such period (including
amortization of loan acquisition costs and unrealized gains and losses on Swap
Contract and gains and losses on foreign exchange (including in respect of
intercompany notes)) minus (b) without duplication (i) all cash payments made
during such period on account of non-cash charges added to Consolidated Net
Income pursuant to clause (a)(vi) above in such period or in a previous period
and (ii) to the extent included in determining such Consolidated Net Income, any
non-cash items of income (other than normal accruals in the ordinary course of
business) for such period, all determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(without duplication) (a) Indebtedness of the type described in clauses (a),
(d), (f) and (i) of the definition thereof, (b) all Guarantees with respect to
outstanding Indebtedness (other than Indebtedness that is contingent in nature)
of the types specified in clause (a) above of Persons other than the Borrower or
any Restricted Subsidiary, (c) the outstanding reimbursement obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, and
(d) all Indebtedness of the types referred to in clauses (a), (b) and (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Restricted Subsidiary.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended Measurement Period to (b) Consolidated
Interest Expense of the Borrower and its Restricted Subsidiaries for the most
recently ended Measurement Period.

 

“Consolidated Interest Expense” means, for any period of measurement, the sum of
(a) the interest expense (including (i) imputed interest expense in respect of
Capitalized Leases and Synthetic Lease Obligations, (ii) interest or other fees
in the nature of interest or discount accrued and paid or payable in connection
with a Qualified Securitization Transaction and (iii) dividends paid in respect
of preferred Equity Interests), net of cash interest income of the Borrower and
its Restricted Subsidiaries for such period, determined on a consolidated basis
in accordance with GAAP, plus (b) any interest accrued during such period in
respect of Indebtedness of the Borrower or any Restricted Subsidiary that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP.  For purposes of the foregoing,
interest expense shall be determined (A) by excluding non-cash interest expense
and amortization of deferred financing costs and original issue discount and
(B) after giving effect to any net payments made or received by the Borrower or
any Restricted Subsidiary with respect to interest rate Swap Contracts. 
Consolidated Interest Expense shall be calculated on a pro forma basis as if
this Agreement was entered into and used to refinance the Existing Credit
Agreement and the Senior Notes as of the first day of the fiscal quarter ending
June 28, 2014; provided that if the Availability Period with respect to the Term
Loan expires without any unused Term Commitments being utilized after the
Closing Date and without the Senior Notes being refinanced in full, total
interest expense shall at and after such time be calculated as the actual amount
of interest expense for the relevant period with respect to the Senior Notes,
and not on the pro forma basis described in this sentence.  Further, for the
fiscal quarter in which the Closing Date occurs and the ensuing two fiscal
quarters of the Borrower, Consolidated Interest Expense shall be annualized by
(x) multiplying Consolidated Interest Expense for the one fiscal quarter ending
June 28, 2014 by 4, (y) multiplying Consolidated Interest Expense for the two
fiscal quarters ending September 27, 2014 by 2 and (z) multiplying Consolidated
Interest Expense for the three fiscal quarters ending January 3, 2015 by 4/3,
and thereafter shall be computed on an actual four-quarter basis.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the excess of (i) Consolidated Funded Indebtedness of the Borrower and
its Restricted Subsidiaries as of such date over (ii) an amount equal to the
lesser of (x) the amount of all cash and Cash Equivalents held by the Borrower
and its Restricted Subsidiaries on such date that are free and clear of all
Liens (other than non-consensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a)) and (y) $50,000,000 to (b) Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries for the most recently ended
Measurement Period.

 

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period on a
consolidated basis, in accordance with GAAP and without any deduction in respect
of preferred Equity Interests dividends; provided that there shall be excluded
therefrom to the extent otherwise included, without duplication: (a) gains and
losses from Asset Sales and the related tax effects according to GAAP; (b) gains
and losses due solely to fluctuations in currency values and the related tax
effects according to GAAP; (c) all extraordinary, unusual or non-recurring
charges, gains and losses (including, without limitation, all restructuring
costs, acquisition integration costs and fees, including cash severance payments
made in connection with acquisitions, and any expense or charge related to the
repurchase of Equity Interests or warrants or options to purchase Equity
Interests), and the related tax effects according to GAAP; (d) the net income
(but not loss) of any Restricted Subsidiary to the extent that the declaration
of dividends or similar distributions by that Restricted Subsidiary of that
income is prohibited by contract, operation of law or otherwise provided,
however, that a Foreign Subsidiary may agree to restrict its ability to declare
dividends or similar distributions without excluding the net income of such
Foreign Subsidiary from Consolidated Net Income if (i) the agreement that
restricts such ability relates to Indebtedness of such Foreign Subsidiary
described in clause (xiii) of the definition of “Permitted Indebtedness,”
(ii) the proceeds thereof are used, directly or indirectly through intercompany
transfers, to permanently repay the Loans, and (iii) the net income of such
Foreign Subsidiary, together with the net income of each other Foreign
Subsidiary subject to a similar restriction, does not exceed 10% of Consolidated
Net Income; (e) the net loss of any Person, other than a Restricted Subsidiary;
(f) the net income of any Person, other than a Guarantor or a Wholly-Owned
Restricted Subsidiary, except to the extent of cash dividends or distributions
paid to the Borrower, a Guarantor or a Wholly-Owned Restricted Subsidiary;
(g) in the case of a successor to the referent Person by consolidation or merger
or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;
(h) any non-cash compensation charges and deferred compensation charges,
including any arising from existing stock options resulting from any merger or
recapitalization transaction; provided, however, that Consolidated Net Income
for any period shall be reduced by any cash payments made during such period by
such Person in connection with any such deferred compensation, whether or not
such reduction is in accordance with GAAP; (i) inventory purchase accounting
adjustments and amortization and impairment charges resulting from other
purchase accounting adjustments with respect to acquisition transactions; and
(j) unrealized gains and losses due solely to fluctuations in currency values
and related tax effects according to GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

12

--------------------------------------------------------------------------------


 

“Cumulative Available Amount” means, as of any date of determination, the sum
(without duplication) of:

 

(a)           $75,000,000, plus

 

(b)           an amount equal to 100% of the Net Cash Proceeds received after
the Closing Date by the Borrower from the issuance and sale of Equity Interests
(other than Disqualified Equity Interests and other than Excluded Contributions)
of the Borrower to Persons other than the Borrower or any of its Subsidiaries;
provided that any such Net Cash Proceeds that are applied pursuant to
Section 7.03(o), 7.06(b) or 7.06(e) shall not increase the Cumulative Available
Amount, plus

 

(c)           an amount equal to 100% of the difference between (i) the
cumulative amount of Excess Cash Flow for each fiscal year ending after the
Closing Date (commencing with the fiscal year ending January 3, 2015) minus
(ii) the aggregate amount of Excess Cash Flow that was applied to make permanent
repayments of the Loans under Section 2.05 at any time after the end of the
fiscal year ending January 3, 2015 (it being understood that such amounts shall
not increase the Cumulative Available Amount until after the end of the relevant
fiscal year and the Borrower having either made the applicable required
mandatory prepayment pursuant to Section 2.05 or certified to the Administrative
Agent than no such mandatory prepayment shall be required to be made for the
relevant fiscal year), plus

 

(d)           an amount equal to 100% of the Net Cash Proceeds received after
the Closing Date by the Borrower or its Restricted Subsidiaries from any
Disposition of assets of the Borrower or Subsidiary otherwise permitted under
this Agreement less the sum of (i) the amount of such Net Cash Proceeds that are
either required to be used to make a permanent prepayment of the Loans pursuant
to Section 2.05(b)(i) or are not required so to be utilized as a result of being
invested in assets used or useful in the business of the Borrower and its
Restricted Subsidiaries pursuant to Section 2.05(b)(i) plus (ii) the portion of
such Net Cash Proceeds attributable to the Disposition of assets the Investment
in which was made utilizing the Cumulative Available Amount pursuant to
Section 7.03(s); provided that the amount by which the Net Cash Proceeds of
permitted Dispositions increases the Cumulative Available Amount shall not
exceed $5,000,000 in any fiscal year of the Borrower or $20,000,000 in the
aggregate during the term of this Agreement, plus

 

(e)           an amount equal to 100% of the Net Cash Proceeds actually received
by the Borrower or any Restricted Subsidiary from the sale or Disposition of any
Investment in any Unrestricted Subsidiary in excess of the amount actually
invested in such Unrestricted Subsidiary, plus

 

(f)            returns, profits, distributions and similar amounts received on
Investments made using the Cumulative Available Amount in excess of the original
amount of such Investment (but without duplication of any increase in any
Investment basket as a result of the application of clause (ii) of the second
sentence of the definition of “Investment”).

 

“Current Assets” means, at any time, the consolidated current assets (other than
cash and Cash Equivalents) of the Borrower and the Restricted Subsidiaries.

 

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and the Restricted Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Credit Loans and Swing Line Loans.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,

 

13

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the applicable L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.17(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, the
Swing Line Lender and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

14

--------------------------------------------------------------------------------


 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event: (a) matures or is mandatorily redeemable (other than
redeemable only for Equity Interests of such Person which are not themselves
Disqualified Equity Interests) pursuant to a sinking fund obligation or
otherwise; (b) is convertible or exchangeable at the option of the holder for
Indebtedness or Disqualified Equity Interests (excluding Equity Interests which
are convertible or exchangeable solely at the option of the Borrower or a
Restricted Subsidiary); or (c) is mandatorily redeemable or must be purchased
upon the occurrence of certain events or otherwise, in whole or in part; in each
case (i) in the case of the Borrower, on or prior to (A) the final maturity date
of the Term Loans or (B) the date on which there are no Loans or Commitments
outstanding or (ii) in the case of a Restricted Subsidiary, at any time;
provided that any Equity Interests that would not constitute Disqualified Equity
Interests but for provisions thereof giving holders thereof the right to require
such Person to purchase or redeem such Equity Interests upon the occurrence of
an “asset sale” or “change of control” occurring prior to the final maturity
date of the Term Loans shall not constitute Disqualified Equity Interests if any
such requirement only becomes operative after payment in full of all amounts
owing under this Agreement and the other Loan Documents and the termination of
the Commitments. The amount of any Disqualified Equity Interests that do not
have a fixed redemption, repayment or repurchase price will be calculated in
accordance with the terms of such Disqualified Equity Interests as if such
Disqualified Equity Interests were redeemed, repaid or repurchased on any date
on which the amount of such Disqualified Equity Interests is to be determined
pursuant to this Agreement; provided that if such Disqualified Equity Interests
could not be required to be redeemed, repaid or repurchased at the time of such
determination, the redemption, repayment or repurchase price will be the book
value of such Disqualified Equity Interests as reflected in the most recent
internal financial statements of such Person.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“ECF Prepayment Percentage” means, for any relevant fiscal year of the Borrower,
commencing with the fiscal year ending January 3, 2015, (a) 25% if the
Consolidated Leverage Ratio as of the last day of such fiscal year is greater
than or equal to 3.0 to 1.0 and (b) 0% if the Consolidated Leverage Ratio as of
the last day of such fiscal year is less than 3.00 to 1.0.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (iv) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

 

15

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived as of the date on
which the representations contained herein are made or deemed made); (b) the
failure of the Borrower or any ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or any failure by any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived; (c) the filing pursuant to Section 412 of the Code
or Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal of the
Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan;
(e) the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) a
determination by the Plan’s actuaries that any Plan is, or is reasonably
expected in the next twelve (12) months to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA; (g) the receipt by
the Borrower or any of its ERISA Affiliates of a written notice, or the receipt
by any Multiemployer Plan from the Borrower or any of its ERISA Affiliates of a
written notice, concerning the actual imposition of Withdrawal Liability or a
formal conclusive determination that a Multiemployer Plan is, or is expected in
the next twelve (12) months to be, Insolvent, in Reorganization, in “endangered”
or “critical” status (within the meaning of Section 432 of the Code or
Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); (h) the occurrence of a “prohibited transaction” with respect to which
the Borrower or any Restricted Subsidiary is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any Restricted Subsidiary could otherwise be liable that could reasonably result
in a liability of the Borrower or any Restricted Subsidiary;

 

16

--------------------------------------------------------------------------------


 

or (i) any other event or condition with respect to a Plan or Multiemployer Plan
that could reasonably result in liability of the Borrower or any Restricted
Subsidiary.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and;

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower (or with respect
to the fiscal year ending January 3, 2015, the third and fourth fiscal quarters
of such fiscal year, and references in this definition to “fiscal year” for such
period shall be deemed to refer to such two-quarter period in lieu thereof), the
excess of (a) the sum, without duplication, of (i) Consolidated EBITDA for such
fiscal year and (ii) reductions to noncash working capital of the Borrower and
its Restricted Subsidiaries for such fiscal year (i.e., the decrease, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year) over (b) the sum, without duplication, of (i) all income tax
expense (including, without limitation, income tax expense of consolidated
Foreign Subsidiaries) and foreign withholding tax expense for such fiscal year
to the extent paid in cash, (ii) Consolidated Interest Expense for such fiscal
year payable in cash, (iii) Capital Expenditures made in cash and cash
expenditures in connection with Permitted Acquisitions during such fiscal year,
in each case except to the extent financed with the proceeds of Indebtedness,
equity issuances or other proceeds that would not be included in Consolidated
EBITDA for such fiscal year, (iv) permanent repayments of Indebtedness (other
than mandatory prepayments of Loans under Section 2.05(b)), including the
principal component of Capitalized Lease and Synthetic Lease Obligations, made
by the Borrower and its Restricted Subsidiaries during such fiscal year, but
only to the extent that such prepayments by their terms cannot be reborrowed or
redrawn and do not occur in connection with a refinancing of all or any portion
of such Indebtedness, (v) additions to noncash working capital for such fiscal
year (i.e., the increase, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such fiscal year), (vi) to the extent added to
Consolidated Net Income in determining Consolidated EBITDA, proceeds received by
the Loan Parties during such fiscal year from insurance claims with respect to
casualty events, business interruption or product recalls which reimburse prior
business expenses, (vii) to the extent added to Consolidated Net Income in
determining

 

17

--------------------------------------------------------------------------------


 

Consolidated EBITDA, cash indemnity payments received during such fiscal year
pursuant to indemnification provisions in any agreement in connection with any
Permitted Acquisition or any other investment permitted hereunder,
(viii) Restricted Payments made in such fiscal year to the extent such
Restricted Payments are permitted under Section 7.06(b), (ix) to the extent not
deducted from Consolidated Net Income in determining Consolidated EBITDA, letter
of credit fees paid in such fiscal year, (x) all extraordinary cash charges for
such fiscal year, (xi) to the extent included in determining Consolidated EBITDA
or added to Consolidated Net Income in determining Consolidated EBITDA,
non-recurring cash charges for such fiscal year, (xii) to the extent added to
Consolidated Net Income in determining Consolidated EBITDA, losses from
discontinued operations for such fiscal year, (xiii) cash expenditures made in
respect of Swap Contracts during such fiscal year to the extent not reflected in
the computation of Consolidated EBITDA, (xiv) to the extent not deducted from
Consolidated Net Income in determining Consolidated EBITDA, cash payments for
employment benefits made during such fiscal year; and (xv) to the extent not
deducted from Consolidated Net Income in determining Consolidated EBITDA, cash
payments for reserves deemed appropriate by the Borrower for Environmental
Liabilities during such fiscal year (unless such cash payments relate to
reserves previously excluded from Consolidated EBITDA pursuant to clause (B) of
the next sentence).  For purposes of computation of Excess Cash Flow,
Consolidated EBITDA shall be computed by excluding (A) items (iv) and (v) of
clause (a) of the definition of Consolidated EBITDA to the extent such items are
paid in cash during such fiscal year, (B) without duplication of clause
(b)(xv) above and to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, reserves deemed appropriate by the Borrower for
Environmental Liabilities for such fiscal year, (C) without duplication of
clause (b)(xiv) above and to the extent added to Consolidated Net Income in
determining Consolidated EBITDA, employment benefits for such fiscal year,
(D) to the extent added to Consolidated Net Income in determining Consolidated
EBITDA, working capital changes resulting from purchase accounting for such
fiscal year and (E) to the extent added to Consolidated Net Income in
determining Consolidated EBITDA and constituting noncash amounts, items (c),
(e), (g), (h) and (i) of the definition of Consolidated Net Income.

 

“Excluded Assets” has the meaning given thereto in the proviso to the definition
of Collateral and Guarantee Requirement.

 

“Excluded Contributions” means Net Cash Proceeds received by the Borrower from
(i) contributions to its common equity capital and (ii) the sale (other than to
a Subsidiary or to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement of the Borrower or any
Subsidiary) of Qualified Equity Interests of the Borrower, in each case
designated as Excluded Contributions pursuant to an officer’s certificate signed
by a Responsible Officer on the date such capital contributions are made or the
date such Qualified Equity Interests are sold, as the case may be, which are
excluded from the calculation of the Cumulative Available Amount.

 

“Excluded Domestic Subsidiary” means any Domestic Subsidiary (a) that is a
direct or indirect Subsidiary of a Foreign Subsidiary that is owned (directly or
indirectly) by the Borrower or a Domestic Subsidiary, (b) that is otherwise
treated as a disregarded entity for United States federal income tax purposes
owning the Equity Interests of one or more Foreign Subsidiaries,
(c) substantially all of the assets of which are Equity Interests of one or more
Foreign Subsidiaries, or (d) substantially all of the assets of which are Equity
Interests held directly or indirectly in one or more entities described in
clauses (a), (b) or (c) above, and, in each case, the providing by such Domestic
Subsidiary of a Guarantee or Guarantee and Collateral Agreement in respect of
the Obligations (or any portion thereof) could reasonably be expected to result
in adverse tax consequences to the Borrower or its Subsidiaries.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Excluded
Domestic Subsidiary, (c) any Unrestricted Subsidiary and (d) any Subsidiary not
Wholly-Owned by the Borrower and its Wholly-Owned Subsidiaries.

 

18

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guarantee of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 29, 2012 among the Borrower, JPMorgan Chase Bank, N.A., as administrative
agent, and the lenders from time to time party thereto, as in effect on the
Closing Date immediately prior to the Refinancing thereof with a portion of the
proceeds of the Loans.

 

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so

 

19

--------------------------------------------------------------------------------


 

published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” means the (i) the letter agreement, dated February 27, 2014, among
the Borrower, the Administrative Agent and MLPFS and (ii) the letter agreement,
dated February 27, 2014, among the Borrower, the Administrative Agent, Wells
Fargo Bank, National Association, and the Arrangers.

 

“Fiscal Quarter End” means the last day of each fiscal quarter of the Borrower
as set forth on Schedule 1.01(a).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to the Letters of Credit issued by such
L/C Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly,

 

20

--------------------------------------------------------------------------------


 

and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement dated as of the Closing Date, by the Borrower and the Guarantors in
favor of the Administrative Agent and the Secured Parties, and including as
supplemented or joined from time to time by the execution and delivery of
supplements and joinders as provided therein or as otherwise acceptable to the
Administrative Agent.

 

“Guarantors” means, collectively, (a) the Restricted Subsidiaries of the
Borrower listed on Schedule 6.12 and each other Restricted Subsidiary of the
Borrower that shall be required to execute and deliver a guaranty or guaranty
supplement pursuant to Section 6.12 and (b) with respect to the payment and
performance by each Specified Loan Party of its obligations under its Guarantee
and Collateral Agreement with respect to all Swap Obligations, the Borrower.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form in each case
regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

 

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

 

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(c).

 

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

21

--------------------------------------------------------------------------------


 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable and accrued
obligations incurred in the ordinary course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

 

(g)           all Guarantees of such Person in respect of any of the foregoing;

 

(h)           all obligations of such Person under a Qualified Securitization
Transaction or any transaction of the type described in the definition thereof
that does not meet the criteria of a Qualified Securitization Transaction, in
each case that would be characterized as principal if such transaction were
structured as a secured lending transaction rather than as a purchase; and

 

(i)            for the purposes of Section 7.02 and the definition of
“Consolidated Leverage Ratio” only, all Disqualified Equity Interests issued by
such Person with the amount of Indebtedness represented by such Disqualified
Equity Interests being equal to the greater of its voluntary or involuntary
liquidation preference and its maximum fixed repurchase price or, with respect
to any Restricted Subsidiary, any preferred Equity Interests (but excluding, in
each case, accrued dividends, if any).

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  For clarification purposes, the liability of the
Borrower or any Guarantor to make any periodic payments to licensors in
consideration for the license of patents and technical information under license
agreements in existence on the Closing Date and any amount payable in respect of
a settlement of disputes with respect to such payments thereunder, shall not
constitute Indebtedness.  Notwithstanding any other provision of this Agreement
to the contrary, (i) the term “Indebtedness” shall not be deemed to include
(x) any earn-out obligation until such obligation becomes a liability on the
balance sheet of the applicable Person, (y) any deferred compensation
arrangements or (z) any non-compete or consulting obligations incurred in
connection with Permitted Acquisitions and (ii) the amount of Indebtedness for
which recourse is limited either to a specified amount or to an identified asset
of such Person shall be deemed to be equal to such specified amount or the fair
market value of such identified asset, as the case may be.

 

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” will
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final

 

22

--------------------------------------------------------------------------------


 

closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid within 60 days
thereafter.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Equity Interest which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Equity Interest as if such
Disqualified Equity Interest were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified Equity
Interest, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Equity
Interest. For the purposes of calculating the amount of Indebtedness of a
Securitization Entity outstanding as of any date, the face or notional amount of
any interest in receivables or equipment that is outstanding as of such date
shall be deemed to be Indebtedness but any such interests held by Affiliates of
such Securitization Entity shall be excluded for purposes of such calculation.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Intellectual Property Security Agreement” means a copyright security agreement,
patent security agreement or trademark security agreement together with each
other intellectual property security agreement delivered pursuant to
Section 6.12.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, each Fiscal Quarter End (or, if such Fiscal Quarter End is not a Business
Day, the immediately prior Business Day) and the Maturity Date of the Facility
under which such Loan was made (with Swing Line Loans being deemed made under
the Revolving Credit Facility for purposes of this definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate

 

23

--------------------------------------------------------------------------------


 

Loan, such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

(ii)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment at any time outstanding shall
be (i) the amount actually invested, without adjustment for subsequent increases
or decreases in the value of such Investment, minus (ii) the amount of dividends
or distributions received in connection with such Investment and any return of
capital or repayment of principal received in respect of such Investment that,
in each case, is received in cash or Cash Equivalents (but to the extent such
amount exceeds the original amount of such Investment, without duplicative
effect to the extent such excess amount increases the Cumulative Available
Amount under clause (g) of such definition).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

24

--------------------------------------------------------------------------------


 

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as issuer of Letters of Credit hereunder, or
any successor issuer of Letters of Credit hereunder and (b) any other Revolving
Credit Lender, selected by the Borrower and reasonably acceptable to the
Administrative Agent, which consents to its appointment by the Borrower as an
issue of Letters of Credit hereunder and becomes an L/C Issuer hereunder
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel, in its capacity as an issuer of
Letters of Credit hereunder or any successor to such Lender in its capacity as
an issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder, providing for
the payment of cash upon the honoring of a presentation thereunder.  A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

25

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.16 of this Agreement, (d) the Collateral Documents,
(e) the Fee Letters and (f) each Issuer Document, but shall not include any Swap
Contract.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, assets, liabilities, financial condition or results of
operations of the Borrower or the Borrower and its Restricted Subsidiaries taken
as a whole; (b) a material impairment on the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Commercial Tort Claim” means any commercial tort claim with respect to
which a Loan Party is the plaintiff or a beneficiary and that makes a claim for
damages, or other claim for judgment, in an amount greater than or equal to
$2,500,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more Loan Parties in an aggregate principal amount
exceeding $20,000,000.

 

“Material Letter of Credit Right” means any “letter of credit right” under the
UCC in a face amount greater than or equal to $2,500,000 individually (or
collectively in the case of multiple letter of credit rights securing the same
asset or claim).

 

“Material Subsidiary” means, at any time, any Subsidiary which at such time
shall be a “significant subsidiary” of the Borrower within the meaning of
Regulation S-X of the SEC as in effect on the Closing Date; provided, that the
Borrower and its Material Subsidiaries shall at all times have assets during the
term of this Agreement constituting at least 90% of the Borrower’s consolidated
total assets; provided, further, that each Subsidiary which owns any
Intellectual Property (other than Intellectual Property with an aggregate fair
market value of less than $1,500,000) shall be deemed to be a Material
Subsidiary hereunder.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
April 8, 2019 and (b) with respect to the Term Facility, April 8, 2019; provided
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the applicable L/C Issuer with
respect to Letters of Credit issued and outstanding at such time, (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.16(a)(i), (a)(ii) or
(a)(iii), an amount equal to 102% of the Outstanding Amount of all L/C
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the applicable L/C Issuer in their sole discretion.

 

26

--------------------------------------------------------------------------------


 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document executed by a Loan Party that purports to grant a Lien
to the Administrative Agent (or a trustee for the benefit of the Administrative
Agent) for the benefit of the Secured Parties in any Mortgaged Properties, in
form and substance satisfactory to the Administrative Agent.

 

“Mortgaged Property” means any owned property of a Loan Party listed on
Schedule 1.01(b) as of the Closing Date and any other owned real property of a
Loan Party that is or becomes, or is required to become, encumbered by a
Mortgage in favor of the Administrative Agent in accordance with the terms of
this Agreement.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Asset Sale by, or
Recovery Event of, the Borrower or any of its Restricted Subsidiaries, the
excess, if any, of (i) the sum of cash received in connection with such
transaction (including any cash received by way of deferred payment pursuant to,
or by monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of, without duplication, (A) the principal amount,
premium or penalty, interest and other amounts on any Indebtedness that is
secured by the applicable asset and that is required to be repaid in connection
with such transaction (other than Indebtedness under the Loan Documents),
(B) out-of-pocket expenses, brokerage commissions and other direct fees and
expenses (including legal expenses and the expenses of any financial advisor or
other professional) incurred by the Borrower or such Restricted Subsidiary in
connection with such transaction, (C) income, franchise, transfer or others
taxes reasonably estimated to be actually payable as a result of the sale or any
gain recognized in connection therewith (provided that if the amount of any
estimated taxes pursuant to this subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Asset Sale or Recovery
Event, the aggregate amount of such excess shall constitute Net Cash Proceeds),
and (D) amounts provided as a reserve, in accordance with GAAP, against (1) any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale and (2) any liabilities associated with such
asset or assets and retained by the Borrower or any of its Restricted
Subsidiaries after such sale or other disposition thereof, including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction (provided that to the extent and at
the time any such amounts are released from such reserve to the Borrower or a
Restricted Subsidiary, such amounts shall constitute Net Cash Proceeds);

 

(b)                                 with respect to the incurrence or issuance
of any Indebtedness by the Borrower or any of its Restricted Subsidiaries, the
excess of (i) the sum of the cash proceeds thereof over (ii) the taxes, fees,
underwriting discounts and commissions, out-of-pocket expenses and other
expenses, incurred by the Borrower or such Restricted Subsidiary in connection
therewith; and

 

27

--------------------------------------------------------------------------------


 

(c)                                  with respect to the sale or issuance of any
Equity Interest by the Borrower or any of its Restricted Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by the Borrower
or such Restricted Subsidiary in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Not Otherwise Applied” means, with reference to any calculation of the
Cumulative Available Amount, that such amount is not then being utilized
pursuant to Sections 7.03(t) and has not been utilized pursuant to
Section 7.06(i) or Section 7.14(c) (it being understood that with respect to any
Investment made under Section 7.03(t), the amount thereof that has been repaid
to the investor in cash as a repayment of principal or a return of capital
(including in connection with the Disposition of a Subsidiary) (up to the amount
of the initial Investment), but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the date of such Investment, shall be deemed not to be
utilized at such time pursuant to such Section 7.03(t)).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in

 

28

--------------------------------------------------------------------------------


 

any other transaction pursuant to or enforced any Loan Document, or sold or
assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PATRIOT Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Acquisition” means any purchase or other acquisition, by merger,
amalgamation or otherwise, by the Borrower or any of its Subsidiaries of Equity
Interests in, or all or a portion of the assets of (or all or a portion of the
assets constituting a business unit, division, product line or line of business
of), any Person that is consummated as an Investment permitted by this
Agreement.

 

“Permitted Indebtedness” means, without duplication, each of the following:

 

(i)            Indebtedness under the Senior Notes outstanding on the Closing
Date and the Guarantees thereof outstanding on the Closing Date (provided that
upon any second drawing of the Term Facility after the Closing Date pursuant to
Section 2.01(a) or the termination of the Term Commitments without a repayment
of the Senior Notes, such amounts shall cease to constitute Permitted
Indebtedness);

 

(ii)           Indebtedness of the Loan Parties under the Loan Documents;

 

(iii)          other Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on the Closing Date described on Schedule 7.02;

 

(iv)          Swap Contracts of the Borrower or any of its Restricted
Subsidiaries covering Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that, if applicable, any Indebtedness to which any such
Swap Contracts corresponds is otherwise permitted to be incurred under this
Agreement; and provided further that such Swap Contracts are not entered into,
in the judgment of the Borrower, for speculative purposes;

 

29

--------------------------------------------------------------------------------


 

(v)           unsecured intercompany Indebtedness between or among the Borrower
and any such Restricted Subsidiaries (other than a Securitization Entity);
provided that: (a) if any Loan Party is the obligor on such Indebtedness and the
payee is a Restricted Subsidiary that is not a Guarantor, such Indebtedness is
expressly subordinated to the prior payment in full in cash of all obligations
of such Loan Party under the Loan Documents to which it is a party; and
(b)(1) any subsequent issuance or transfer of Equity Interest or any other event
which results in any such Indebtedness being beneficially held by a Person other
than the Borrower or a Restricted Subsidiary (other than a Securitization
Entity) thereof; and (2) any sale or other transfer of any such Indebtedness to
a Person that is not either the Borrower or a Subsidiary (other than a
Securitization Entity) thereof (other than by way of granting a Lien permitted
under this Agreement or in connection with the exercise of remedies by a secured
creditor) shall be deemed, in each case, to constitute an incurrence of such
Indebtedness by the Borrower or such Restricted Subsidiary, as the case may be,
that was not permitted by this clause (v);

 

(vi)          Indebtedness (including Capitalized Leases) incurred to finance
the purchase, lease or improvement of property (real or personal) or equipment
(whether through the direct purchase of assets or the Equity Interests of any
Person owning such assets and no other material assets) in an aggregate
principal amount outstanding not to exceed the greater of (x) $32,000,000 and
(y) 1.5% of Total Assets, provided that such Indebtedness is incurred prior to
or within 180 days after such purchase, lease or improvement;

 

(vii)         Refinancing Indebtedness;

 

(viii)        guarantees by the Borrower and its Restricted Subsidiaries of each
other’s Indebtedness; provided that (x) such Indebtedness is not otherwise
prohibited under this Agreement and (y) the Indebtedness of any Restricted
Subsidiary that is not a Guarantor may only be so guaranteed by another
Restricted Subsidiary that is not a Guarantor;

 

(ix)          Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price, earn-out or other similar obligations, in each case, incurred or assumed
in connection with the disposition of any business, assets or Equity Interests
of a Restricted Subsidiary, other than guarantees of Indebtedness incurred by
any Person acquiring all or any portion of such business, assets or Subsidiary
for the purpose of financing such acquisition; provided that the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds actually received by the Borrower and its Restricted
Subsidiaries in connection with such disposition;

 

(x)           obligations in respect of performance and surety bonds and
completion guarantees provided by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

 

(xi)          Indebtedness of a Securitization Entity incurred in a Qualified
Securitization Transaction that is non-recourse to the Borrower or any
Restricted Subsidiary (except for Standard Securitization Undertakings);
provided that after giving pro forma effect to the incurrence of such
Indebtedness, the Borrower is in compliance with Section 7.11 and no Default or
Event of Default shall have occurred and be continuing;

 

(xii)         additional Indebtedness of the Borrower and the Domestic
Subsidiaries in an aggregate principal amount which does not exceed $50,000,000
at any one time outstanding which amount may, but need not, be incurred in whole
or in part under a credit facility;

 

30

--------------------------------------------------------------------------------


 

(xiii)        additional Indebtedness of the Foreign Subsidiaries in an
aggregate outstanding principal amount which does not exceed an amount equal to
the greater of (a) $60,000,000 and (b) 3.6% of the portion of Total Assets
comprising assets of the Foreign Subsidiaries (which amount may, but need not,
be incurred in whole or in part under a credit facility); provided that after
giving pro forma effect to the incurrence of such additional Indebtedness, the
Borrower shall be in compliance with the maximum Consolidated Leverage Ratio
then in effect pursuant to Section 7.11(b);

 

(xiv)        Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
Business Days of incurrence;

 

(xv)         Indebtedness of the Borrower or any of its Restricted Subsidiaries
represented by letters of credit, bankers’ acceptances, bank guaranties and
similar instruments for the account of the Borrower or such Restricted
Subsidiary, as the case may be, issued in the ordinary course of business of the
Borrower or such Restricted Subsidiary, including, without limitation, in order
to provide security for workers’ compensation claims or payment obligations in
connection with self-insurance or similar requirements in the ordinary course of
business and other Indebtedness with respect to workers’ compensation claims,
self-insurance obligations, performance, surety and similar bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary in the ordinary
course of business; and

 

(xvi)        Indebtedness consisting of promissory notes issued by the Borrower
or any Guarantor to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Borrower permitted by Section 7.06.

 

No Foreign Subsidiary may incur any Indebtedness (other than pursuant to clause
(v) of the definition of Permitted Indebtedness) if the proceeds are used to
refinance Indebtedness of the Borrower; provided that proceeds of Indebtedness
incurred pursuant to clause (xiii) of the definition of “Permitted Indebtedness”
may be used to prepay the Term Loans or, if there is a corresponding permanent
reduction in the Revolving Credit Commitments, the Revolving Credit Loans.

 

For purposes of determining compliance with Section 7.02, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (i) through (xvi) above, the
Borrower shall, in its sole discretion, divide and classify (or later redivide
and reclassify) such item of Indebtedness in any manner that complies with
Section 7.02 hereof.  Accrual of interest, accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, and the payment of dividends on
Disqualified Equity Interest in the form of additional shares of the same class
of Disqualified Equity Interest will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Equity Interest for purposes of
Section 7.02.

 

“Permitted Liens” means the Liens permitted by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in

 

31

--------------------------------------------------------------------------------


 

respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepayment Event” means:

 

(a)                                 any Asset Sale (other than Asset Sales
permitted by clauses (a) through (e) of Section 7.05) or Recovery Event, other
than to the extent resulting in aggregate Net Cash Proceeds not exceeding
$2,500,000 in the case of any single transaction or series of related
transactions; or

 

(b)                                 the incurrence by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness, other than Indebtedness permitted
under Section 7.02.

 

“pro forma basis,” “pro forma compliance” and “pro forma effect” mean, with
respect to compliance with any test or covenant or calculation hereunder, the
determination or calculation of such test, covenant or ratio in accordance with
Section 1.07.

 

“Public Equity Offering” means an underwritten primary public offering of common
stock of, and by, the Borrower pursuant to a registration statement filed with
the SEC in accordance with the Securities Act of 1933.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Purchase Money Note” means a promissory note of a Securitization Entity
evidencing the deferred purchase price of receivables (and related assets)
and/or a line of credit, which may be irrevocable, from the Borrower or any
Restricted Subsidiary in connection with a Qualified Securitization Transaction
to a Securitization Entity, which note shall be repaid from cash available to
the Securitization Entity other than amounts required to be established as
reserves pursuant to agreements, amounts paid to investors in respect of
interest and principal and amounts paid in connection with the purchase of newly
generated receivables or newly acquired equipment.

 

“Qualified Equity Interest” means any Equity Interest that is not Disqualified
Equity Interest.

 

“Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Restricted
Subsidiaries pursuant to which the Borrower or any of its Restricted
Subsidiaries may sell, convey or otherwise transfer to: (i) a Securitization
Entity (in the case of a transfer by the Borrower or any of its Restricted
Subsidiaries); and (ii) any other Person (in the case of a transfer by a
Securitization Entity), or may grant a security interest in any accounts
receivable or equipment (whether now existing or arising or acquired in the
future) of the Borrower or any of its Restricted Subsidiaries, and any assets
related thereto including, without limitation, all collateral securing such
accounts receivable and all contracts and contract rights and all guarantees or
other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets (including contract rights) which are
customarily transferred or in respect of which security interests are
customarily granted in connection with assets securitization transactions
involving accounts receivable.

 

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which provides the Administrative Agent with

 

32

--------------------------------------------------------------------------------


 

“control” (as such term is used in Article 9 of the UCC) over the deposit
account(s) or securities account(s) described therein.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Recipient” means the Administrative Agent, any Lender and any L/C Issuer, as
applicable.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Borrower or any Restricted Subsidiary.

 

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

 

“Refinancing Indebtedness” means any Refinancing, modification, replacement,
restatement, refunding, deferral, extension, substitution, supplement,
reissuance or resale of existing or future Indebtedness (other than intercompany
Indebtedness), including any additional Indebtedness incurred to pay interest or
premiums required by the instruments governing such existing or future
Indebtedness as in effect at the time of issuance thereof (“Required Premiums”)
and fees in connection therewith; provided that any such event shall not:
(i) directly or indirectly result in an increase in the aggregate principal
amount of Permitted Indebtedness, except to the extent such increase is a result
of a simultaneous incurrence of additional Indebtedness (A) to pay Required
Premiums and related fees or (B) otherwise permitted to be incurred under this
Agreement (provided that if the Indebtedness being Refinanced is secured by a
Lien on any assets, any Lien securing the additional amount of such Indebtedness
pursuant to this clause (B) must be permitted by Section 7.01 other than solely
as a result of such additional amount constituting “Refinancing Indebtedness”
pursuant to this clause (B)); or (ii) create Indebtedness with a weighted
average life to maturity at the time such Indebtedness is incurred that is less
than the weighted average life to maturity at such time of the Indebtedness
being refinanced, modified, replaced, renewed, restated, refunded, deferred,
extended, substituted, supplemented, reissued or resold; or (iii) if the
Indebtedness being refinanced is subordinated in right of payment to the
Obligations or the Guarantees thereof, such Refinancing Indebtedness is
subordinated in right of payment to the Obligations or the Guarantees thereof on
terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

33

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the amount of any participation in any Swing Line Loan and Unreimbursed Amounts
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Lender that is
the Swing Line Lender or the applicable L/C Issuer, as the case may be, in
making such determination.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the sum of the (a) Term Loans outstanding on such date
and (b) the aggregate unused Term Commitments; provided that the portion of the
Term Facility held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Term Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or any option, warrant or other right to acquire any such
capital stock or other Equity Interest.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and

 

34

--------------------------------------------------------------------------------


 

Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.  As of the
Closing Date, the Revolving Credit Facility is $150,000,000.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Securitization Entity” means a Wholly-Owned Subsidiary (or another Person in
which the Borrower or any Restricted Subsidiary makes an Investment and to which
the Borrower or any Restricted Subsidiary transfers accounts receivable or
equipment and related assets) which engages in no activities other than in
connection with the financing of accounts receivable or equipment and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Securitization Entity:  (i) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which: (A) is guaranteed by the
Borrower or any Restricted Subsidiary (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
Standard Securitization Undertakings); (B) is recourse to or obligates the
Borrower or any Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings; or (C) subjects any property or asset of the
Borrower or any Restricted

 

35

--------------------------------------------------------------------------------


 

Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings; (ii) with which neither the Borrower nor any Restricted Subsidiary
has any material contract, agreement, arrangement or understanding (except in
connection with a Purchase Money Note or Qualified Securitization Transaction)
other than on terms no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the Borrower, other than fees payable in the ordinary course
of business in connection with servicing receivables of such entity; and
(iii) to which neither the Borrower nor any Restricted Subsidiary has any
obligations to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results.

 

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of the resolution of the Board of Directors of the Borrower
giving effect to such designation and an officers’ certificate from a
Responsible Officer of the Borrower certifying that such designation complied
with the foregoing conditions.

 

“Senior Note Indenture” shall mean the Indenture entered into by the Borrower
and certain of the Guarantors in connection with the issuance of the Senior
Notes, together with all instruments and other agreements entered into by the
Borrower or such Guarantor in connection therewith.

 

“Senior Notes” means the 7.5% senior notes of the Borrower issued on
November 26, 2010 pursuant to the Senior Note Indenture, together with any
exchange notes or any replacement notes issued under the Senior Note Indenture.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to any keepwell provision in any Loan Document).

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary which are reasonably customary, as determined in good faith by the
Board of Directors of the Borrower, in an accounts receivable or equipment
transaction.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more

 

36

--------------------------------------------------------------------------------


 

intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

37

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means a borrowing made on or after the Closing Date, but prior
to the expiration of the Availability Period, with respect to Term Loans
consisting of simultaneous Term Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period, made by each of the
Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower, either on the Closing date or thereafter, but during the
Availability Period, with respect to the Term Facility pursuant to
Section 2.01(a), in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Term Commitment” or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Term Facility” means, at any time, the sum of (a) the aggregate amount of the
unused Term Commitments at such time plus (b) the aggregate principal amount of
the Term Loans of all Term Lenders outstanding at such time.  As of the Closing
Date, the Term Facility is $500,000,000.

 

“Term Lender” means, at any time, any Lender that either has an unused
Term Commitment or holds Term Loans at such time, or both.

 

“Term Loan” means an advance made by any Term Lender under the Term Facility
pursuant to Section 2.01(a).

 

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.

 

“Threshold Amount” means $20,000,000.

 

“Total Assets” means, as of any date, the total consolidated assets of the
Borrower and its Restricted Subsidiaries, as set forth on the Borrower’s most
recently delivered quarterly balance sheet (including any reconciliation to
remove the impact of Unrestricted Subsidiaries).

 

“Total Credit Exposure” means, as to any Lender at any time, the Total Revolving
Exposure and Total Term Loan Exposure of such Lender at such time.

 

“Total Revolving Exposure” means, as to any Revolving Credit Lender at any time,
the unused Revolving Credit Commitments and Revolving Credit Exposure of such
Lender at such time.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

38

--------------------------------------------------------------------------------


 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Term Loan Exposure” means, as to any Term Lender at any time, the unused
Term Commitments and the aggregate principal amount of the outstanding Term
Loans of such Term Lender at such time.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and, in the
case of the Borrower, the making of the Borrowings hereunder, (b) the repayment
of all amounts outstanding or due under the Existing Credit Agreement and
(c) the payment of related fees and expenses.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary in accordance with Section 2.15(a) and (ii) any
Subsidiary of an Unrestricted Subsidiary (in each case, until such time, if
ever, that such Subsidiary is re-designated as a Restricted Subsidiary in
accordance with Section 2.15(b)).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“Wholly-Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Equity Interests with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Law) are beneficially owned, directly
or indirectly, by such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

39

--------------------------------------------------------------------------------


 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law, rule or regulation and any reference to any law or regulation shall, unless
otherwise specified, refer to such law, rule or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that

 

40

--------------------------------------------------------------------------------


 

reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day; Rates.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable)

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.07                        Pro Forma Calculations.

 

(a)                                 Notwithstanding anything to the contrary
herein, Consolidated EBITDA, Consolidated Interest Coverage Ratio, Consolidated
Interest Expense and Consolidated Leverage Ratio shall be calculated in the
manner prescribed by this Section 1.07.

 

(b)                                 As to any Person, for any events as
described in Sections 1.07(c) and (d) below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four consecutive fiscal quarter period
ended on or before the occurrence of such event.

 

(c)                                  With respect to compliance with any test or
covenant hereunder, compliance with such test or covenant after giving effect to
any designation of any Restricted Subsidiary as an Unrestricted Subsidiary, any
proposed Permitted Acquisition, Investment or Disposition (including pro forma
adjustments arising out of events which are directly attributable to the
proposed designation, Permitted Acquisition, Investment or Disposition, are
factually supportable and are expected to have a continuing impact, in each case
as reasonably determined by the Borrower and as certified by a Responsible
Officer of the Borrower) shall be calculated, using, for purposes of determining
such compliance, the historical financial statements of all entities or assets
so acquired or sold or to be acquired or sold and the

 

41

--------------------------------------------------------------------------------


 

consolidated financial statements of the Borrower and its Subsidiaries which
shall be reformulated as if such designation, Permitted Acquisition, Investment
or Disposition, and all other designations, Permitted Acquisitions, Investments
or Dispositions that have been consummated during the period, and any
Indebtedness or other liabilities incurred or repaid in connection with any such
designation, Permitted Acquisition, Investment or Disposition had been
consummated and incurred or repaid at the beginning of such period (and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination).

 

(d)                                 In making any determination on a pro forma
basis, any such pro forma calculation, to reflect operating expense reductions
reasonably expected to result from any acquisition or merger, may include
adjustments as appropriate, in the reasonable determination of the Borrower as
set forth in a certificate of a Responsible Officer, that either (i) would be
permitted pursuant to Rule 11-02 of Regulation S-X of the Securities Act of 1933
or (ii) have been realized or for which substantially all the steps necessary
for realization have been taken or at the time of determination are reasonably
expected to be taken within 12 months following any such acquisition, including,
but not limited to, the execution or termination of any contracts, the
termination of any personnel or the closing of any facility, as applicable (but
determined without duplication of any amounts included in clause (a)(v) of the
definition of “Consolidated EBITDA”), provided that such adjustments shall be
calculated on an annualized basis and will be set forth in a certificate signed
by a Responsible Officer of the Borrower and another officer which states in
detail (i) the amount of such adjustment or adjustments, and (ii) that such
adjustment or adjustments are based on the reasonable good faith beliefs of the
officers executing such certificate at the time of such execution.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.  (a)  The Term Borrowings.  Subject to
the terms and conditions set forth herein, each Term Lender severally agrees to
make (i) a single loan to the Borrower on the Closing Date in an amount not to
exceed such Term Lender’s Term Commitment then in effect and (ii) a second loan
to the Borrower at any time after the Closing Date, but prior to the expiration
of the Availability Period with respect to the Term Facility, in an amount not
to exceed the unused portion of such Term Lender’s Term Commitment then in
effect; provided that (x) in no event shall there be more than two Term
Borrowings, (y) the aggregate principal amount of the Term Borrowing to be made
on the Closing Date shall not exceed $100,000,000 and (z) the aggregate amount
of Term Loans made pursuant to any Term Borrowing shall not exceed the aggregate
amount of the Term Commitments of all Term Lenders then in effect.  The Term
Borrowings, whether made on the Closing Date or thereafter pursuant to this
Section 2.01(a), shall consist of Term Loans made simultaneously by the
Term Lenders in accordance with their respective Applicable Percentage of the
Term Commitments.  Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.  The Term Loans made pursuant to the Term
Borrowings under this Section 2.01(a) shall constitute a single Term Facility. 
Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower from time to time, on any Business Day during the Availability
Period for the Revolving Credit Facility, in an aggregate amount not to exceed
at any time outstanding the amount of such Lender’s Revolving Credit Commitment;
provided that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility,

 

42

--------------------------------------------------------------------------------


 

and (ii) the Revolving Credit Exposure shall not exceed such Revolving Credit
Lender’s Revolving Credit Commitment.  Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow, prepay, and reborrow Revolving
Credit Loans.  Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans. 
(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them.  Not later than 11:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. 
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Term Loans or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Term Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later

 

43

--------------------------------------------------------------------------------


 

than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date a Committed Loan Notice with respect to a Revolving Credit Borrowing is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Term Borrowings,
all conversions of Term Loans from one Type to the other, and all continuations
of Term Loans as the same Type, there shall not be more than eight Interest
Periods in effect in respect of the Term Facility.  After giving effect to all
Revolving Credit Borrowings, all conversions of Revolving Credit Loans from one
Type to the other, and all continuations of Revolving Credit Loans as the same
Type, there shall not be more than eight Interest Periods in effect in respect
of the Revolving Credit Facility.

 

2.03                        Letters of Credit.  (a)  The Letter of Credit
Commitment.  (1)  Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower or
its Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving Credit Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Restricted Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Credit Outstandings shall not exceed the aggregate
Revolving Credit Commitments of the Revolving Credit Lenders, (y) the Revolving
Credit Exposure shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(i)                                     No L/C Issuer shall issue any Letter of
Credit if:

 

44

--------------------------------------------------------------------------------


 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Revolving Lenders
have approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders and the applicable L/C Issuer have approved such expiry
date.

 

(ii)                                  No L/C Issuer shall be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing the Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon such L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the applicable L/C Issuer, such Letter of Credit is in
an initial stated amount less than $100,000, in the case of a commercial Letter
of Credit, or $500,000, in the case of a standby Letter of Credit;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(E)                                any Revolving Credit Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements
reasonably satisfactory to such L/C Issuer with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or

 

(F)                                 except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder.

 

(iii)                               No L/C Issuer shall amend any Letter of
Credit if such L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(iv)                              No L/C Issuer shall be under any obligation to
amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended

 

45

--------------------------------------------------------------------------------


 

form under the terms hereof, or (B) the beneficiary of such Letter of Credit
does not accept the proposed amendment to such Letter of Credit.

 

(v)                                 Each L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuers with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to each L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable L/C Issuer, by personal
delivery or by any other means acceptable to the applicable L/C Issuer.  Such
Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to such L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to such L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such L/C Issuer
may reasonably require.  Additionally, the Borrower shall furnish to such L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require and as are reasonably necessary for the issuance of amendment
of such Letter of Credit.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Borrower and,
if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the applicable L/C Issuer has received written notice from any
Revolving Credit Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions

 

46

--------------------------------------------------------------------------------


 

hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or the applicable Restricted Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the applicable L/C Issuer may, in its discretion,
agree to issue a Letter of Credit that permits the automatic reinstatement of
all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to such L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit.  Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the applicable L/C Issuer to decline to reinstate all
or any portion of the stated amount thereof after a drawing thereunder by giving
notice of such non-reinstatement within a specified number of days after such
drawing (the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit
such reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then

 

47

--------------------------------------------------------------------------------


 

satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing such L/C Issuer not to permit such
reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  In the event the Borrower receives such notice not later than
3:00 p.m. on the Business Day prior to the date of any payment by the applicable
L/C Issuer under a Letter of Credit (each such date of payment, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing thereunder not later than
11:00 a.m. on such Honor Date.  In the event the Borrower receives such notice
after 3:00 p.m. on the Business Day prior to any Honor Date, such Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing thereunder not later than 11:00 a.m. on the Business
Day immediately succeeding such Honor Date (and if such payment is not made
until such next succeeding Business Day after the Honor Date, interest shall
accrue on the outstanding amount of such draw, for the account of the applicable
L/C Issuer, at the interest rate then applicable to Base Rate Loans).  If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with

 

48

--------------------------------------------------------------------------------


 

interest) and shall bear interest until paid or refinanced at the Default Rate. 
In such event, each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the applicable L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Revolving Credit
Percentage of such amount shall be solely for the account of such L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the applicable L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against such L/C Issuer, the Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice ).  No such making of
an L/C Advance shall relieve or otherwise impair the obligation of the Borrower
to reimburse the L/C Issuer for the amount of any payment made by the applicable
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute

 

49

--------------------------------------------------------------------------------


 

to such Lender its Applicable Revolving Credit Percentage thereof in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such L/C Issuer in its discretion), each Revolving Credit Lender shall pay to
the Administrative Agent for the account of such L/C Issuer its Applicable
Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              waiver by the applicable L/C Issuer of any
requirement that exists for such L/C Issuer’s protection and not the protection
of the Borrower or any waiver by such L/C Issuer which does not in fact
materially prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the applicable L/C Issuer
in respect of an otherwise complying item presented after the date specified as
the expiration date of, or the date by which documents must be received under
such Letter of Credit if presentation after such date is authorized by the UCC,
the ISP or the UCP, as applicable;

 

(vii)                           any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by such L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any

 

50

--------------------------------------------------------------------------------


 

transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of such L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Credit Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of such L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the applicable L/C Issuer and the Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrower for, and no L/C Issuer’s rights and remedies against
the Borrower shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to

 

51

--------------------------------------------------------------------------------


 

any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade — International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit.  For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the applicable L/C Issuer for its own account a fronting fee (i) with respect to
each commercial Letter of Credit, at a rate separately agreed between the
Borrower and the applicable L/C Issuer, computed on the amount of such Letter of
Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the applicable
L/C Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at either the rate per annum specified in the Fee Letter or at a rate
separately agreed between the Borrower and such L/C Issuer, computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Restricted Subsidiaries inures to the benefit of the

 

52

--------------------------------------------------------------------------------


 

Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Restricted Subsidiaries.

 

(l)                                     Additional L/C Issuers.  In addition to
Bank of America, the Borrower may from time to time, with notice to the
Revolving Credit Lenders and the consent of the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned) and the
applicable Revolving Credit Lender being so appointed, appoint additional
Revolving Credit Lenders to be L/C Issuers hereunder, provided that the total
number of L/C Issuers at any time shall not exceed three Revolving Credit
Lenders.  Upon the appointment of a Revolving Credit Lender as an L/C Issuer
hereunder such Person shall become vested with all of the rights, powers,
privileges and duties of an L/C Issuer hereunder.

 

(m)                             Removal of L/C Issuers.  The Borrower may at any
time remove any Revolving Credit Lender from its role as an L/C Issuer hereunder
upon not less than 30 days prior notice to such L/C Issuer (or such shorter
period of time as may be acceptable to such L/C Issuer); provided that such
removed L/C Issuer shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its removal as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Revolving Credit Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  Without limiting the foregoing, upon the removal
of a Revolving Credit Lender as an L/C Issuer hereunder, the Borrower may, or at
the request of such removed L/C Issuer the Borrower shall use commercially
reasonable efforts to, arrange for one or more of the other L/C Issuers to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such removed L/C Issuer and outstanding at the time of such removal,
or make other arrangements satisfactory to the removed L/C Issuer to effectively
cause another L/C Issuer to assume the obligations of the removed L/C Issuer
with respect to any such Letters of Credit.

 

(n)                                 Reporting of Letter of Credit Information. 
At any time that any Revolving Credit Lender other than the Person serving as
the Administrative Agent is an L/C Issuer, then (i) on the last Business Day of
each calendar month, (ii) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (iii) on each date that an L/C Credit Extension
occurs with respect to any Letter of Credit, and (iv) upon the request of the
Administrative Agent, each L/C Issuer (or, in the case of part (ii), (iii) or
(iv), the applicable L/C Issuer) shall deliver to the Administrative Agent a
report setting forth in form and detail reasonably satisfactory to the
Administrative Agent information (including, without limitation, any
reimbursement, Cash Collateral, or termination in respect of Letters of Credit
issued by such L/C Issuer) with respect to each Letter of Credit issued by such
L/C Issuer that is outstanding hereunder, including any auto-renewal or
termination of auto-renewal provisions in such Letter of Credit.  No failure on
the part of any L/C Issuer to provide such information pursuant to this
Section 2.03(n) shall limit the obligation of the Borrower or any Revolving
Credit Lender hereunder with respect to its reimbursement and participation
obligations, respectively, pursuant to this Section 2.03.

 

2.04                        Swing Line Loans.  (a)  The Swing Line.  Subject to
the terms and conditions set forth herein, the Swing Line Lender, in reliance
upon the agreements of the other Lenders set forth in this Section 2.04, shall
make loans (each such loan, a “Swing Line Loan”) to the Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Revolving Credit Percentage of the Outstanding Amount of Revolving
Credit Loans and L/C Obligations of the Lender acting as Swing Line Lender, may
exceed the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility at
such time, and (ii) the Revolving Credit Exposure of any Revolving Credit Lender
shall not exceed such Lender’s Revolving Credit Commitment, (y) the Borrower
shall not use the proceeds of any

 

53

--------------------------------------------------------------------------------


 

Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed

 

54

--------------------------------------------------------------------------------


 

to have made a Base Rate Loan to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be.  A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing

 

55

--------------------------------------------------------------------------------


 

Line Lender its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate.  The Administrative Agent will make such demand upon the request of the
Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.  (a)  Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of Loans to
be prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility).  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments thereof
as directed by the Borrower, and subject to Section 2.17, each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.  Notwithstanding the
foregoing, subject to the payment of any additional or related amounts required
pursuant to Section 3.05, a notice of prepayment of the entire Term Facility or
a notice of termination of the entire Revolving Credit Commitment may state that
such notice is conditioned on the effectiveness of other credit facilities,
transactions or a Change of Control, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given

 

56

--------------------------------------------------------------------------------


 

by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     In the event and on each occasion that
any Net Cash Proceeds are received by or on behalf of the Borrower or any of its
Restricted Subsidiaries in respect of any Prepayment Event, the Borrower shall,
within five Business Days after such Net Cash Proceeds are received, prepay
Loans in an aggregate amount equal to 100% of the amount of such Net Cash
Proceeds (such mandatory prepayments to be applied as set forth in clause
(iii) below); provided that, in the case of any event described in clause (a) of
the definition of the term “Prepayment Event”, so long as no Event of Default
shall have occurred and be continuing and notice of the intent to utilize the
reinvestment provisions of this proviso is provided to the Administrative Agent
prior to the date such prepayment would otherwise be required to be made, if the
Borrower and/or its applicable Restricted Subsidiary invests (or commits to
invest) the Net Cash Proceeds from such event (or a portion thereof) within 365
days after receipt of such Net Cash Proceeds in assets used or useful in the
business of the Borrower and its Restricted Subsidiaries, then no prepayment
shall be required pursuant to this paragraph in respect of such Net Cash
Proceeds from such Prepayment Event (or the applicable portion of such Net Cash
Proceeds, if applicable, with any balance required to be utilized to prepay the
Loans in accordance with this provision) except to the extent of any such Net
Cash Proceeds therefrom that have not been so invested (or committed to be
invested) by the end of such 365-day period (or if committed to be so invested
within such 365-day period, have not been so invested within 120 days after such
365-day period), at which time a prepayment shall be required in an amount equal
to such Net Cash Proceeds that have not been so invested.

 

(ii)                                  Following the end of each fiscal year of
the Borrower, commencing with the fiscal year ending January 3, 2015, the
Borrower shall prepay Loans in an aggregate amount equal to (A) the ECF
Prepayment Percentage of Excess Cash Flow for such fiscal year less (B) the
aggregate principal amount of Term Loans, Incremental Term Loans and (to the
extent accompanied by a permanent reduction of the Aggregate Commitments in the
same amount) Revolving Credit Loans prepaid pursuant to
Section 2.05(a)(i) during such fiscal year (such mandatory prepayments to be
applied as set forth in clause (iii) below).  Each prepayment pursuant to this
clause (ii) shall be made no later than three Business Days after the date on
which financial statements are required to be delivered pursuant to
Section 6.01(a) with respect to the fiscal year for which Excess Cash Flow is
being calculated.

 

(iii)                               Each prepayment of Loans pursuant to the
foregoing clauses (i) and (ii) of this Section 2.05(b) shall be applied, in
direct order of maturity to the next four principal repayment installments of
the Term Facility (and, to the extent provided in the definitive loan
documentation therefor in accordance with Section 2.14, of any Incremental Term
Loans) and, thereafter, to the remaining scheduled principal installments of the
Term Facility (and, to the extent provided in the definitive loan documentation
therefor in accordance with Section 2.14, of any Incremental Term Loans) on a
pro rata basis.  Subject to Section 2.17, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
the relevant Facilities.

 

(iv)                              If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

 

57

--------------------------------------------------------------------------------


 

(v)                                 Except as otherwise provided in
Section 2.17, prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations in full; and, in the case of prepayments of the Revolving Credit
Facility required pursuant to clause (i) or (ii) of this Section 2.05(b), the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Revolving Credit Loans outstanding at such time and the
Cash Collateralization of the remaining L/C Obligations in full may be retained
by the Borrower for use in the ordinary course of its business.  Upon the
drawing of any Letter of Credit that has been Cash Collateralized, the funds
held as Cash Collateral shall be applied (without any further action by or
notice to or from the Borrower or any other Loan Party or any Defaulting Lender
that has provided Cash Collateral) to reimburse the applicable L/C Issuer or the
applicable Revolving Credit Lenders, as applicable.

 

(vi)                              Notwithstanding any other provisions of this
Section 2.05 to the contrary, (i) to the extent that any Net Cash Proceeds of
any Prepayment Event by a Foreign Subsidiary or Excess Cash Flow attributable to
a Foreign Subsidiary is prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in Section 2.05(b)(i) or Section 2.05(b)(ii) but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
use commercially reasonable efforts to take all actions reasonably required by
the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be effected and
such repatriated Net Cash Proceeds or Excess Cash Flow will be promptly applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.05(b)(i) or
Section 2.05(b)(ii), to the extent provided herein and (ii) to the extent that
the Borrower has determined in good faith that repatriation of any or all of
such Net Cash Proceeds or Excess Cash Flow would have a material adverse tax
cost consequence with respect to such Net Cash Proceeds or Excess Cash Flow, the
Net Cash Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds or Excess Cash Flow so
retained would otherwise have been required to be applied to prepayments
pursuant to Section 2.05(b)(i) or Section 2.05(b)(ii), (x) the Borrower applies
an amount equal to such Net Cash Proceeds or Excess Cash Flow to such
prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, Net Cash
Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow is applied
to the permanent repayment of Indebtedness of a Foreign Subsidiary.

 

2.06                        Termination or Reduction of Commitments.  (a) 
Optional.  The Borrower may, upon notice to the Administrative Agent, terminate
the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Letter of Credit Sublimit or the Swing Line Sublimit; provided that (i) any
such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) the Borrower shall
not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the

 

58

--------------------------------------------------------------------------------


 

Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Letter of Credit
Sublimit.  In addition, during the Availability Period in respect of the Term
Facility, the Borrower may, upon notice to the Administrative Agent as set forth
above, from time to time terminate (in whole or in part) the unused portion of
the aggregate Term Commitments.

 

(b)                                 Mandatory.

 

(i)                                     The aggregate Term Commitments shall be
automatically and permanently reduced by the amount of the Term Borrowing made
on the Closing Date and by the amount of any Term Borrowing made after the
Closing Date, in each case pursuant to Section 2.01(a).

 

(ii)                                  Any unused Term Commitments shall be
automatically and permanently reduced to zero on the earlier of (A) the date of
(and after giving effect to) the second Term Borrowing pursuant to
Section 2.01(a) and (B) the last day of the Availability Period for the Term
Facility.

 

(iii)                               The Revolving Credit Commitment of each
Revolving Credit Lender shall be automatically and permanently reduced to $0 on
the Maturity Date of the Revolving Credit Facility.

 

(iv)                              If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.06, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the Revolving Credit
Facility at such time, the Letter of Credit Sublimit or the Swing Line Sublimit,
as the case may be, shall be automatically reduced by the amount of such excess.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees.

 

(i)                                     The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, Swing Line Sublimit or the Revolving Credit Commitment under this
Section 2.06.  Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount. 
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

(ii)                                  The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the unused portion of the
aggregate Term Commitments under this Section 2.06.  Upon any reduction of the
unused portion of the aggregate Term Commitments, the Term Commitment of each
Term Lender shall be reduced by such Lender’s ratable portion of such reduction
amount.

 

2.07                        Repayment of Loans.  (a)  Term Loans.  The Borrower
shall repay to the Term Lenders the aggregate principal amount of all Term Loans
outstanding on the following dates in an amount equal to the percentage set
forth opposite such date times the aggregate initial principal amount of the
Term Loans actually made (including Term Loans made on the Closing Date and Term
Loans made after the Closing Date) pursuant to Section 2.01(a) (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.06):

 

59

--------------------------------------------------------------------------------


 

Fiscal Quarter End closest to:

 

Repayment Percentage

September 30, 2014
December 31, 2014,
March 31, 2015,
June 30, 2015,
September 30, 2015,
December 31, 2015,
March 31, 2016, and
June 30, 2016

 

1.250%

September 30, 2016,
December 31, 2016,
March 31, 2017, and
June 30, 2017

 

1.875%

September 30, 2017,
December 31, 2017,
March 31, 2018, and
June 30, 2018

 

2.500%

September 30, 2018,
December 31, 2018, and
March 31, 2019

 

3.750%

Maturity Date

 

All outstanding principal amount of the Term Facility

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Administrative Agent for the ratable account of the applicable
Revolving Credit Lenders on the Maturity Date for the Revolving Credit Facility
the aggregate principal amount of all Revolving Credit Loans outstanding on such
date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.

 

2.08                        Interest.  (a)  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for the Revolving Credit Facility.

 

(b)                                 If either (i) any amount of principal of any
Loan is not paid when due (without regard to any applicable grace periods) ,
whether at stated maturity, by acceleration or otherwise, or (ii) any other
Event of Default exists and the Required Lenders so request, then in either such
case the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate, to the fullest extent permitted by applicable Laws.

 

(c)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

60

--------------------------------------------------------------------------------


 

(d)                                 Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
(the “Commitment Fee”) equal to the Applicable Fee Rate times the actual daily
amount by which the Revolving Credit Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans plus (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.17.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the Commitment Fee.  The Commitment Fee shall accrue at all times
during the relevant Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility.  The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the applicable Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the

 

61

--------------------------------------------------------------------------------


 

account of the applicable Lenders or the applicable L/C Issuers, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period.  This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.  (a)  The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and by the Administrative Agent in the ordinary course of
business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. on the date specified herein.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office.  All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.  If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)

 

(i)                                     Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior

 

62

--------------------------------------------------------------------------------


 

to 12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the applicable L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Appropriate Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and

 

63

--------------------------------------------------------------------------------


 

to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of (a) Obligations due and payable to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such time
obtained by all the Lenders at such time or (b) Obligations owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Parties at such time)
of payment on account of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations then due and payable to the Lenders or owing
(but not due and payable) to the Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.16, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).

 

64

--------------------------------------------------------------------------------


 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Increase in Commitments.

 

(a)                                 Request for Increase.  The Borrower may,
from time to time, request by notice to the Administrative Agent (x) one or more
increases in the Revolving Credit Facility (each, a “Revolving Credit
Increase”), (y) one or more increases in the Term Facility (each, a “Term Loan
Increase”) or (z) one or more term loan tranches to be made available to the
Borrower (each, an “Incremental Term Loan”; each Incremental Term Loan, each
Revolving Credit Increase and each Term Loan Increase, collectively, referred to
as the “Incremental Increases”); provided that (i) the principal amount for all
such Incremental Increases in the aggregate since the Closing Date (including
the then requested Incremental Increase) shall not exceed $200,000,000; (ii) any
such request for an Incremental Increase shall be in a minimum amount of
$25,000,000 (or a lesser amount in the event such amount represents all
remaining availability under this Section); (iii) no Revolving Credit Increase
shall (A) increase the Letter of Credit Sublimit without the consent of each L/C
Issuer (or, if such increase applies only to certain L/C Issuers pursuant to
their agreement, such L/C Issuers) or (B) increase the Swing Line Sublimit
without the consent of the Swing Line Lender; (iv) no Incremental Term Loan
shall mature earlier than the Maturity Date for the Term Facility then in effect
or have a shorter weighted average life to maturity than the remaining weighted
average life to maturity of the Term Facility; (v) each Incremental Term Loan
shall (A) rank pari passu in right of payment, prepayment, voting and/or
security with the Term Loans, including sharing in mandatory prepayments under
Section 2.05(b) pro rata with the Term Loans (unless agreed to be paid after the
Term Loans by the Lenders providing such Incremental Term Loan) and (B) shall
have an Applicable Rate or pricing grid as determined by the Lenders providing
such Incremental Term Loans and the Borrower; (vi) except as provided above, all
other terms and conditions applicable to any Term Loan Increase or Incremental
Term Loan, to the extent more restrictive than the terms and conditions
applicable to the Term Facility, shall be reasonably satisfactory to the
Administrative Agent, the applicable Lenders providing such Term Loan Increase
or Incremental Term Loan and the Borrower (it being understood that if any terms
taken as a whole are adverse to the material interests of the existing Lenders,
as reasonably determined by the Administrative Agent, then that shall constitute
a reasonable basis for the Administrative Agent not to be satisfied with such
terms); (vii) each Incremental Increase shall constitute Obligations hereunder
and shall be guaranteed and secured pursuant to the Guarantee and Collateral
Agreement and the other Collateral Documents on a pari passu basis with the
other Obligations hereunder; and (viii) an Incremental Increase may be exercised
substantially simultaneously with, but may not be exercised prior to, the
earlier of (A) the end of the Availability Period with respect to the Term
Facility and (B) the date of the Term Borrowing made after the Closing Date
pursuant to Section 2.01(a)(ii).

 

(b)                                 Process for Increase.  Incremental Increases
may be (but shall not be required to be) provided by any existing Lender, in
each case on terms permitted in this Section 2.14 and otherwise on terms
reasonably acceptable to the Borrower and the Administrative Agent, or by any
other Person that qualifies as an Eligible Assignee (each such other Person, an
“Additional Lender”) pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent; provided that (i) the
Administrative Agent shall have consented (in each case, such consent not to be
unreasonably withheld, delayed or conditioned) to each proposed Additional
Lender providing such Incremental Increase to the extent the Administrative
Agent would be required to consent to an assignment to such Additional Lender
pursuant to Section 10.06(b)(iii) and (ii) in the case of any Revolving Credit
Increase, the L/C Issuer and the Swing Line Lender shall have consented (in each
case, such consent not to be unreasonably withheld, delayed or conditioned) to
each such Lender or proposed Additional Lender

 

65

--------------------------------------------------------------------------------


 

providing such Revolving Credit Increase if such consent by the L/C Issuer or
the Swing Line Lender, as the case may be, would be required under
Section 10.06(b)(iii) for an assignment of Revolving Credit Loans or Revolving
Credit Commitments to such Lender or proposed Additional Lender; provided
further that the Borrower shall not be required to offer or accept commitments
from existing Lenders for any Incremental Increase.  No Lender shall have any
obligation to increase its Revolving Credit Commitment, increase its Term
Commitment or Term Loans or participate in any Incremental Term Loan, as the
case may be, and no consent of any Lender, other than the Lenders agreeing to
provide any portion of an Incremental Increase, shall be required to effectuate
such Incremental Increase.

 

(c)                                  Effective Date and Allocations.  The
Administrative Agent and the Borrower shall determine the effective date of any
Incremental Increase (the “Increase Effective Date”), which shall be a date not
less than 10 Business Days after the date on which such notice is delivered to
the Administrative Agent.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such Incremental Increase
and the Increase Effective Date.

 

(d)                                 Conditions to Effectiveness of Increase.

 

(i)                                     As a condition precedent to each
Incremental Increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower and, if reasonably determined by the Administrative
Agent to be necessary under applicable Law with respect to the Guarantee and
Collateral Agreement of a Guarantor, of each such Guarantor, dated as of the
Increase Effective Date, signed by a Responsible Officer of the Borrower or
Guarantor and (A) certifying and attaching the resolutions adopted by the
Borrower or Guarantor approving or consenting to such Incremental Increase
(which, with respect to any such Loan Party, may, if applicable, be the
resolutions entered into by such Loan Party in connection with the incurrence of
the Obligations on the Closing Date) and (B) certifying that (1) both before and
immediately after giving effect to such Incremental Increase, as of the Increase
Effective Date no Default or Event of Default shall exist and be continuing,
(2) immediately after giving effect to such Incremental Increase, as of the
Increase Effective Date the Borrower shall be in pro forma compliance (after
giving effect to the incurrence of such Incremental Increase and the use of
proceeds thereof) with each of the financial covenants contained in Section 7.11
and (3) the representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, are true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date, and except that for purposes of this clause (i)(B)(3), the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.  In addition, as a condition precedent to each
Incremental Increase, the Borrower shall deliver or cause to be delivered such
other officer’s certificates, Organization Documents and legal opinions of the
type delivered on the Closing Date as are reasonably requested by, and in form
and substance reasonably satisfactory to, the Administrative Agent (it being
agreed that the forms delivered on the Closing Date are satisfactory).

 

(ii)                                  Each Revolving Credit Increase shall have
the same terms as the outstanding Revolving Credit Loans and be part of the
existing Revolving Credit Facility hereunder.  Upon each Revolving Credit
Increase (x) each Revolving Credit Lender having a Revolving Credit Commitment
immediately prior to such increase will automatically and without further act be

 

66

--------------------------------------------------------------------------------


 

deemed to have assigned to each Revolving Credit Lender providing a portion of
the Revolving Credit Increase (each, a “Revolving Credit Increase Lender”) in
respect of such increase, and each such Revolving Credit Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Credit Lender’s participations hereunder in outstanding Letters
of Credit and Swing Line Loans such that, after giving effect to each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding (1) participations hereunder in Letters of Credit and
(2) participations hereunder in Swing Line Loans, will, in each case, equal each
Revolving Credit Lender’s Applicable Revolving Credit Percentages (after giving
effect to such increase in the Revolving Credit Facility) and (y) if, on the
date of such increase there are any Revolving Credit Loans outstanding, the
Revolving Credit Lenders shall make such payments among themselves as the
Administrative Agent may reasonably request to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from such Revolving Credit Increase, and the Borrower
shall pay to the applicable Lenders any amounts required to be paid pursuant to
Section 3.05 in connection with such payments among the Revolving Credit Lenders
as if such payments were effected by prepayments of Revolving Credit Loans.

 

(iii)                               To the extent that any Incremental Increase
shall take the form of a Term Loan Increase or an Incremental Term Loan, this
Agreement may be amended to the extent necessary (without the need to obtain the
consent of any Lender or any L/C Issuer other than the Lenders providing such
Incremental Term Loans or Term Loan Increase), in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower, to include such terms
as are customary for a term loan commitment, including mandatory prepayments,
assignments and voting provisions; provided that (i) if any terms taken as a
whole are adverse to the material interests of the existing Lenders, as
reasonably determined by the Administrative Agent, then that shall constitute a
reasonable basis for the Administrative Agent not to be satisfied with such
terms or amendment and (ii) no such terms or amendment shall contravene any of
the terms of the then existing Loan Documents.  On any Increase Effective Date
on which any Incremental Increase in the form of a Term Loan Increase or an
Incremental Term Loan is effective, subject to the satisfaction of the terms and
conditions in this Section 2.14, each Lender of such new Term Loan Increase or
an Incremental Term Loan shall make an amount equal to its commitment to such
new Term Loan Increase or an Incremental Term Loan available to the Borrower, in
a manner consistent with Borrowings hereunder.

 

(iv)                              As a condition precedent to each Incremental
Increase, all fees and expenses relating to each Incremental Increase, to the
extent due and payable, shall have been paid in full.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.15                        Designation of Unrestricted and Restricted
Subsidiaries.

 

(a)                                 On or at any time after the Closing Date,
upon written notice to the Administrative Agent (which written notice shall
contain a certification as to the matters set forth in this clause (a)), the
Borrower may designate any Restricted Subsidiary (including any newly acquired
or newly formed Subsidiary or a Person becoming a Subsidiary through merger or
consolidation or Investment therein) of the Borrower (along with all
Subsidiaries of such Restricted Subsidiary) as an “Unrestricted Subsidiary”;
provided that (i) both before and after giving effect to such designation, no
Default or Event of Default shall have occurred and be continuing, (ii) after
giving effect to such designation, the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with each of the covenants in Section 7.11 as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant

 

67

--------------------------------------------------------------------------------


 

to Section 6.01 (or, if prior to any such delivery, as of the date of the
Audited Financial Statements), (iii) the Investment in such Unrestricted
Subsidiary must be permitted at such time under either Section 7.03(q) or
Section 7.03(s) (with the amount of such Investment being deemed to be the fair
market value of the net assets of such Subsidiary at the time such Subsidiary is
designated an Unrestricted Subsidiary), (iv) once designated as an Unrestricted
Subsidiary, the Borrower may re-designate such Subsidiary as a “Restricted
Subsidiary” pursuant to Section 2.15(b), but, thereafter, the Borrower shall not
re-designate such Subsidiary as an “Unrestricted Subsidiary” pursuant to this
Section 2.15(a) and (v) no Subsidiary may be designated as an Unrestricted
Subsidiary or continue as an Unrestricted Subsidiary (A) if it is a “Restricted
Subsidiary” for the purpose of any other Indebtedness of a Loan Party or
(B) unless each of its direct and indirect Subsidiaries is also designated an
Unrestricted Subsidiary pursuant to this Section 2.15(a).  The designation of
any Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment (with the amount of such Investment being deemed to be
the fair market value of the net assets of such Subsidiary at the time such
Subsidiary is designated an Unrestricted Subsidiary) by the Borrower or a
Restricted Subsidiary therein at the date of designation.

 

(b)                                 At any time after the Closing Date and upon
written notice to the Administrative Agent, the Borrower may re-designate any
Unrestricted Subsidiary as a “Restricted Subsidiary”; provided that (i) no
Subsidiary holding or owning Equity Interests in such re-designated Restricted
Subsidiary shall be an Unrestricted Subsidiary (unless also being re-designated
at such time), (ii) both before and after giving effect to such designation, no
Event of Default shall have occurred and be continuing and (iii) after giving
effect to such designation, the Borrower and its Restricted Subsidiaries shall
be in pro forma compliance with each of the covenants in Section 7.11 as of the
last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01 (or, if prior to any
such delivery, as of the date of the Audited Financial Statements).  The
re-designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such re-designated Restricted Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower or
other applicable Restricted Subsidiary in such re-designated Restricted
Subsidiary in an amount equal to the fair market value at the date of such
designation of the Borrower’s or its Restricted Subsidiary’s (as applicable)
Investment in such re-designated Restricted Subsidiary.

 

(c)                                  Any designation of a Subsidiary as an
Unrestricted Subsidiary or a Restricted Subsidiary shall be deemed a
representation and warranty by the Borrower that each of the requirements in
Section 2.15(a) or Section 2.15(b), as applicable, are satisfied in all
respects.

 

2.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) an
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases), following any request by the Administrative
Agent or an L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to Section 2.17
(a)(iv) and any Cash Collateral provided by the Defaulting Lender).  Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative

 

68

--------------------------------------------------------------------------------


 

Agent, for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the applicable L/C Issuer as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.  All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the applicable L/C Issuer that there exists excess Cash Collateral; provided,
however, (x) any such release shall be without prejudice to, and any
disbursement or other transfer of Cash Collateral shall be and remain subject
to, any other Lien conferred under the Loan Documents and the other applicable
provisions of the Loan Documents, and (y) the Person providing Cash Collateral
and the applicable L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01 and
in the definition of “Required Lender”.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting

 

69

--------------------------------------------------------------------------------


 

Lender to the L/C Issuers or Swing Line Lender hereunder; third, to Cash
Collateralize each L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.

 

(C)                               With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such

 

70

--------------------------------------------------------------------------------


 

Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit Commitment.  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the real-location described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.16.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuers agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.  (a)  Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Laws.  If any applicable Laws (as determined in the good faith
discretion of the Borrower or the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party,

 

71

--------------------------------------------------------------------------------


 

then the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions and withholdings applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.  Notwithstanding the foregoing, if any Loan
Party determines, in its good faith discretion, that the Administrative Agent
did not or does not intend to withhold or deduct any Taxes that any Loan Party
or the Administrative Agent is required to withhold or deduct from any payment
then any Loan Party shall be entitled (after notification to the Administrative
Agent) to make such deductions or withholdings.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Code to withhold
or deduct any Taxes from any payment, then (A) such Loan Party or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions and withholdings applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Laws, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) The Borrower
shall, and does hereby, indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.  The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect

 

72

--------------------------------------------------------------------------------


 

thereof within 10 days after demand therefor, for any amount which a Lender or
an L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below; provided, that the
Borrower shall not be required to indemnify the Administrative Agent for any
amount attributable to the Administrative Agent’s gross negligence.  Upon
receipt of such indemnity payment and upon the request of the Borrower, the
Administrative Agent hereby agrees to assign to the Borrower any rights for
compensation against such defaulting Lender or L/C Issuer (other than the right
of set off pursuant to the last sentence of Section 3.01(c)(ii) below) with
respect to the amount it has been indemnified by the Borrower.

 

(i)                                     Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable Laws and at the time or
times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent or prescribed by applicable Laws as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, any Lender, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

73

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in U.S.
Federal with-holding Tax, duly completed, together with such

 

74

--------------------------------------------------------------------------------


 

supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such tax had never been paid.  This subsection shall not be construed
to require any Recipient to available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Borrower or any other
Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

75

--------------------------------------------------------------------------------


 

(h)                                 Defined Terms.  For purposes of this
Section 3.01, the term “Lender” includes any L/C issuer and the term “applicable
Laws” includes FATCA.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof,  (a)  the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a) (i) above, “Impacted Loans”), or (b) the
Administrative Agent or affected Lenders determine that for any reason the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the affected
Lenders revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

76

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the affected Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans. 
(a)  Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of such Lender’s or such L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s

 

77

--------------------------------------------------------------------------------


 

policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the

 

78

--------------------------------------------------------------------------------


 

deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders. 
(a)  Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, and in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)                                     executed counterparts of (A) this
Agreement, (B) the Guarantee and Collateral Agreement, (C) each Intellectual
Property Security Agreement and (D) each other Collateral Document (other than
any Mortgage), in each case sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

 

79

--------------------------------------------------------------------------------


 

(ii)                                  (A) a Revolving Credit Note executed by
the Borrower in favor of each Revolving Credit Lender requesting a Revolving
Credit Note, and (B) a Term Note executed by the Borrower in favor of each Term
Lender requesting a Term Note;

 

(iii)                               such customary certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)                              certified Organization Documents with respect
to each Loan Party and such documents and certifications as the Administrative
Agent may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each of the Loan Parties is validly existing, in good
standing and qualified to engage in business in its jurisdiction of formation or
organization, as applicable;

 

(v)                                 customary opinions of Jones Day, as counsel
to the Loan Parties;

 

(vi)                              a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the consummation by such Loan Party of the
Transactions to be consummated on the Closing Date and the execution, delivery
and performance by such Loan Party, and the validity against such Loan Party, of
the Loan Documents to which it is a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, and (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect;

 

(viii)                        the Audited Financial Statements, which shall be
reasonably satisfactory to the Administrative Agent and the Lenders;

 

(ix)                              a solvency certificate signed by the chief
financial officer of the Borrower as to the Solvency of the Borrower and its
Subsidiaries, on a consolidated basis, after giving effect to (A) the entering
into and making of the initial Credit Extensions under the Loan Documents to
occur on the Closing Date, (B) the repayment and/or refinancing of the Existing
Credit Agreement to occur on or prior to the Closing Date, (C) the payment of
fees and expenses in connection with the Facilities and the Loan Documents; and
(D) all other transactions related to the Facilities to occur on the Closing
Date; and

 

(x)                                 evidence that the Existing Credit Agreement
has been, or concurrently with the Closing Date is being, terminated and all
Liens securing obligations under the Existing Credit Agreement have been, or
concurrently with the Closing Date are being, released;

 

(b)                                 Collateral and Guarantee Requirement The
Collateral and Guarantee Requirement shall have been satisfied and (after giving
effect to any Liens to be released prior to or contemporaneously with the
initial Credit Extension on the Closing Date) the Collateral shall be subject to
no Liens other than Permitted Liens.

 

80

--------------------------------------------------------------------------------


 

(c)                                  Loan Notices.  Receipt by the
Administrative Agent and, if applicable, the applicable L/C Issuer or the Swing
Line Lender of a Request for Credit Extension in accordance with the
requirements hereof.

 

(d)                                 Insurance.  Receipt by the Administrative
Agent and the Lenders of (i) evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;
and (ii) endorsements naming the Administrative Agent, on behalf of the secured
parties, as an additional insured or lenders’ loss payee, as the case may be,
under all applicable insurance policies to be maintained with respect to the
properties of the Loan Parties forming part of the Collateral.

 

(e)                                  Fees and Expenses.  The Borrowers shall
have:

 

(i)                                     delivered a funds flow memorandum duly
executed by a Responsible Officer of the Borrower;

 

(ii)                                  paid (or concurrently with the Closing
Date shall pay) to the Administrative Agent, the Arranger and the Lenders all
fees required to be paid to them on or before the Closing Date, including
pursuant to this Agreement, any Fee Letter or any other Loan Document; and

 

(iii)                               paid (or concurrently with the Closing Date
shall pay) to the Administrative Agent and the Arranger all accrued and unpaid
expenses, charges and disbursements required to be paid to them, including all
accrued and unpaid fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), in each case to the extent invoiced at least two Business
Days (or such shorter time to which the Borrower agrees) prior to the Closing
Date, which such invoice may include additional amounts of such expenses, legal
fees, charges and disbursements as shall constitute its reasonable estimate of
such expenses, legal fees, charges and disbursements incurred or to be incurred
by it through the Closing Date; provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent;

 

(f)                                   “Know Your Customer” Requirements. 
Receipt by the Administrative Agent and the Lenders, not less than two Business
Days prior to the Closing Date, of all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations with respect to each Loan Party,
including, without limitation, the PATRIOT Act, in each case that has been
requested by any Lender not less than five days prior to the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to All Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or, with

 

81

--------------------------------------------------------------------------------


 

respect to representations and warranties modified by a materiality or Material
Adverse Effect standard, in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in clauses (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuers or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Term Borrowing to be made
after the Closing Date pursuant to Section 2.01(a)(ii), the Administrative Agent
having received satisfactory evidence that the Senior Notes have been (or
concurrently with such Term Borrowing are being) terminated, the obligations
thereunder and under the Senior Notes Indenture (other than indemnification
obligations for which no claim has been asserted) have been or concurrently with
such Term Borrowing are being paid in full, and all Liens securing obligations
thereunder (if any) have been or concurrently with such Term Borrowing are being
released.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each Restricted Subsidiary thereof (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own its property and assets and to carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the Transactions, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where such qualification is required, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) violate (A) any provision of
Law or any Organization Documents of the Borrower or any Restricted Subsidiary,
(B) any order of any Governmental Authority or (C) any provision of any
indenture, material agreement or other material instrument to which the Borrower
or any Restricted Subsidiary is a party or by which any of them or any of their
property is or may be bound, (ii) except as set forth on Schedule 5.02, be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any

 

82

--------------------------------------------------------------------------------


 

such indenture, material agreement or other material instrument or (iii) result
in the creation or imposition of any Lien upon or with respect to any property
or assets now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary (other than any Lien created hereunder or under the Collateral
Documents).

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or otherwise in connection with the Transactions, other than (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) such approvals, consents, exemptions,
authorizations, actions, notices and filings that either have been duly
obtained, taken, given or made and are in full force and effect or are not
material to the entering into and performance of the Loan Documents and/or the
Transactions, (iii) recordation of any Mortgages and (iv) such approvals,
consents, exemptions, authorizations or other actions, notices or filings (A) in
connection with the enforcement of the Loan Documents or (B) the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms; provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity, principles of good faith and fair dealing and to bankruptcy,
insolvency and similar Laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

5.05                        Financial Statements; No Material Adverse Effect. 
(a)  The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present, in all material respects, the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations, cash flows and changes in shareholders’ equity
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof (other than the
Obligations).

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its Subsidiaries most recently delivered pursuant to
Section 6.01(b) (it being understood that the representation and warranty in
this clause (b) shall not be made until the first making of representations and
warranties after the first delivery pursuant to Section 6.01(b) to occur after
the Closing Date), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  Since the date of the balance sheet
included in the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

83

--------------------------------------------------------------------------------


 

(d)                                 The consolidated projected balance sheet and
statements of income and cash flows of the Borrower and its Restricted
Subsidiaries delivered pursuant to Section 4.01 or, after the first delivery
thereof, pursuant to Section 6.01(d) were prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
by the Borrower at the time made and at the time so furnished (it being
understood and agreed that projections are as to future events and are not to be
viewed as facts, are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Borrower and its Subsidiaries, that
no assurance can be given that any particular projections will be realized and
that actual results during the period or periods covered by such projections may
differ significantly from the projected results and such differences may be
material).

 

(e)                                  Any reconciliation or consolidating
statements provided pursuant to Section 6.01(c) accurately reflect in all
material respects the adjustments necessary to eliminate the accounts of the
Unrestricted Subsidiaries from the related consolidated financial statements.

 

5.06                        Litigation.  There is no action, suit, proceeding,
claim or dispute pending or, to the knowledge of the Borrower, threatened, at
law, in equity, in arbitration or before any Governmental Authority, against the
Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues either (a) that purports to affect or pertain to this
Agreement, any other Loan Document or the consummation of any of the
Transactions, or (b) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Restricted Subsidiary thereof is in default under or with respect to, or a party
to, any Contractual Obligation that would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Possession Under Leases. 
(a)  Each Loan Party and each of its Restricted Subsidiaries has good and
marketable title to, or valid leasehold interests in, all its material
properties and material assets, except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Permitted Liens, and except where the
failure to have such title or valid leasehold interest would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
The property of the Borrower and its Restricted Subsidiaries is subject to no
Liens, other than Permitted Liens.

 

(b)                                 Each Loan Party and each of its Restricted
Subsidiaries has complied with all material obligations due and payable or
required to be performed under all material leases to which it is a party and
all such material leases are in full force and effect.  Each Loan Party and each
of its Restricted Subsidiaries enjoys peaceful and undisturbed possession under
all such leases, except where the failure to so enjoy would not reasonably be
expected to have a Material Adverse Effect.

 

5.09                        Environmental Compliance.

 

(a)                                 Except as set forth in Schedule 5.09 and
except with respect to any other matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any known Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

84

--------------------------------------------------------------------------------


 

(b)                                 Since the Closing Date, there has been no
change in the status of the matters disclosed on Schedule 5.09 that,
individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

5.10                        Insurance.  The properties of the Borrower and its
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Restricted Subsidiary operates.

 

5.11                        Taxes.  The Borrower and each of its Restricted
Subsidiaries have filed all federal and all material state, local and foreign
tax returns and reports required to be filed, and have paid or caused to be paid
all material Taxes, except those which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP, and except for Taxes the nonpayment of which would not
reasonably be expected to have a Material Adverse Effect

 

5.12                        ERISA Compliance.  Except as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each of the Borrower and each of its ERISA Affiliates is in compliance
in all respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect.  The present value of all benefit liabilities under any
underfunded Plan did not, as of the last annual valuation dates applicable
thereto, exceed the fair market value of the assets of such underfunded Plans
(determined in both cases using the assumptions applicable under Section 430 of
the Code) by an amount that would reasonably be expected to result in a Material
Adverse Effect.

 

5.13                        Subsidiaries; Equity Interests.  As of the Closing
Date, (a) the Borrower has no Subsidiaries other than those specifically
disclosed in Schedule 5.13, which identifies those Subsidiaries that are Loan
Parties, Restricted Subsidiaries and/or Unrestricted Subsidiaries, (b) all of
the outstanding Equity Interests in such Subsidiaries (x) have been validly
issued, are fully paid and non-assessable, as applicable, and (y) are owned in
the amounts (including percentage ownership) specified on Schedule 5.13 and
(c) all of such Equity Interests are free and clear of all Liens except
(i) those created under the Collateral Documents and (ii) non-consensual
Permitted Liens.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 Neither the Borrower nor any Restricted
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.  No part of the proceeds of any
Borrowing will be used by the Borrower, directly or indirectly, to purchase or
carry any margin stock or to refinance any Indebtedness originally incurred for
such purpose, or for any other purpose that entails a violation (including on
the part of any Lender) of the provisions of Regulations T, U or X of the FRB.

 

(b)                                 Neither the Borrower nor any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  No report, financial statement,
certificate or other information furnished in writing by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, at the Closing Date or at
the time furnished (when taken as a whole with

 

85

--------------------------------------------------------------------------------


 

other written information so furnished), contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under and at the time at which they
were made, not materially misleading; provided that, with respect to projected
financial information and other forward looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood that such
forecasted statements are being made as to future events and are not to be
viewed as facts, are subject to significant uncertainties and contingencies,
many of which are beyond the control of any Loan Party, that no assurance can be
given that any particular item contained in such forecasted statements will be
realized and that the actual results during the period or periods covered by any
such business plan and operating and capital budget may differ significantly
from the projected results or other forward looking information, and such
differences may be material.

 

5.16                        Compliance with Laws and Material Agreements.

 

(a)                                 Each Loan Party and each Restricted
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees of any
Governmental Authority applicable to it or to its properties, except in such
instances in which (i) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither Borrower nor any of its Restricted
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or would reasonably be expected to
result in a Material Adverse Effect.

 

(c)                                  Neither Borrower nor any of its Restricted
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default would reasonably be expected to
result in a Material Adverse Effect.

 

5.17                        Solvency.  The Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

 

5.18                        Collateral Documents.  Except as otherwise
contemplated hereby or under any other Loan Documents, the provisions of the
Collateral Documents, together with such filings and other actions required to
be taken hereby or by the applicable Collateral Documents (including the
delivery to the Administrative Agent of any pledged Collateral required to be
delivered pursuant to the applicable Collateral Documents, the filing of UCC
financing statements in appropriate filing offices and filings with the United
States Patent and Trademark Office and United States Copyright Office),  are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein.

 

5.19                        Labor Matters.  As of the Closing Date, there are no
strikes, lockouts or slowdowns against any the Borrower or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened.  Neither
the consummation of the Transactions, the consummation of any of the other
transactions contemplated by the Loan Documents, nor the repayment, repurchase
or other refinancing of the Senior Notes will give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Restricted
Subsidiary is bound.  Except to the extent any of the following, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (a) the hours worked by and payments made to employees of the Borrower
and each Restricted Subsidiary have not been in violation in any material
respect of the

 

86

--------------------------------------------------------------------------------


 

Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters and (b) all payments due from the Borrower
or any Restricted Subsidiary, or for which any claim may be made against the
Borrower or any Restricted Subsidiary, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary, as
applicable.

 

5.20                        OFAC; Anti-Money Laundering; FCPA.

 

(a)                                 No Loan Party, nor any of their
Subsidiaries, nor, to the knowledge of any Loan Party, any Related Party, (i) is
currently the subject of any Sanctions, (ii) is located, organized or residing
in any Designated Jurisdiction, or (iii) to the knowledge of the Borrower, is or
has been (within the previous five (5) years) engaged in any transaction with
any Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction.  No Loan or Letter of
Credit, nor the proceeds from any Loan or Letter of Credit, has been used by the
Borrower, directly or indirectly, to lend, contribute, provide or has otherwise
made available to fund any activity or business in any Designated Jurisdiction
or to fund any activity or business of any Person located, organized or residing
in any Designated Jurisdiction or who is the subject of any Sanctions.

 

(b)                                 To the Borrower’s knowledge, no Loan Party
or Subsidiary (i) is under investigation by any Governmental Authority for, or
has been charged with, or convicted of, money laundering or terrorist-related
activities under any applicable Law, including, without limitation, the PATRIOT
Act (collectively, “AML / Terrorist Laws”), (ii) has been assessed material
civil penalties under any AML / Terrorist Laws or (iii) has had any of its funds
seized or forfeited in an action under any AML / Terrorist Laws.

 

(c)                                  None of the Borrower or any of its
Subsidiaries (or, to the knowledge of the Borrower, any director, officer,
agent, employee, Affiliate of, or other person associated with or acting on
behalf of the Borrower or any of their respective Subsidiaries) has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

5.21                        Location of Real Property and Leased Premises. 
Schedule 5.21 lists completely and correctly as of the Closing Date all domestic
real property owned in fee by the Borrower and its Restricted Subsidiaries and
the addresses thereof.  The Borrower and its Restricted Subsidiaries, as the
case may be, as of the Closing Date, own in fee all the real property set forth
on Schedule 5.21(a).  Schedule 5.21(b) lists completely and correctly as of the
Closing Date all material domestic real property leased by the Borrower and its
Restricted Subsidiaries and the addresses thereof.  The Borrower and its
Restricted Subsidiaries, as the case may be, as of the Closing Date, have valid
leasehold interests in all the real property set forth on Schedule 5.21(b).

 

87

--------------------------------------------------------------------------------


 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than unasserted contingent obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit in respect of which Cash Collateral or other support
reasonably acceptable to the applicable L/C Issuer has been provided), the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Restricted Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent (which will furnish to each Lender):

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, prepared in accordance with GAAP, audited
and accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
changes in shareholders’ equity, and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes;

 

(c)                                  in the event that any Unrestricted
Subsidiaries exist at such time, then simultaneously with the delivery of each
set of consolidated financial statements referred to in clauses (a) and
(b) above, related consolidating financial statements reflecting adjustments
necessary to eliminate the accounts of such Unrestricted Subsidiaries from such
consolidated financial statements; and

 

(d)                                 within 45 days after the commencement of
each fiscal year of the Borrower, a detailed consolidated budget of the Borrower
and its Restricted Subsidiaries for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year).

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent (which will furnish to each Lender):

 

88

--------------------------------------------------------------------------------


 

(a)                                 [Reserved];

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ending June 28,
2014), a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower (which
delivery may, unless the Administrative Agent (which may be at the request of a
Lender) requests executed originals, be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes), together, with respect to the certificate delivered with the
annual audited financial statements pursuant to Section 6.01(a), with a
calculation of Excess Cash Flow for such fiscal year;

 

(c)                                  promptly after the receipt thereof by any
Loan Party, a copy of any “management letter” received by any such Person from
its certified public accountants and the management’s response thereto;

 

(d)                                 promptly after the same are publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower and its Restricted Subsidiaries with the SEC, or
with any national securities exchange distributed to its shareholders; and

 

(e)                                  promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Restricted Subsidiary thereof, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request, including without limitation
(i) calculations of the Cumulative Available Amount and the amount thereof Not
Otherwise Applied, and (ii) identification of any or all Unrestricted Subsidiary
as of the date thereof.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender upon its request (which may be at the request of a Lender) to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify the Administrative Agent (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery of or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Syndtrak or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information (for purposes of the United States Federal and state
securities laws) with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that

 

89

--------------------------------------------------------------------------------


 

it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.03                        Notices.  Promptly upon any Responsible Officer of
any Loan Party having knowledge thereof, notify the Administrative Agent:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect, including
(without limitation) the filing or commencement of, or any threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any of its Affiliates that would reasonably be expected to
result in a Material Adverse Effect; and

 

(c)                                  of the occurrence of any ERISA Event that,
alone or together with any other ERSIA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect.

 

Each such notice shall be accompanied by a statement of a Responsible Officer of
the Borrower setting forth details of the occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

6.04                        Payment of Taxes.  Pay all Tax liabilities,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default; provided that such payment and discharge shall not be
required with respect to any such Tax liability, assessment, charge or levy so
long as either (a) the validity or amount thereof shall be contested or disputed
in good faith by appropriate proceedings and the Borrower shall have set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
(b) the nonpayment thereof would not reasonably be expected to result in a
Material Adverse Effect.

 

6.05                        Preservation of Existence, Etc.  (a)  Preserve,
renew and maintain in full force and effect its legal existence and good
standing (where applicable) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which would reasonably be expected to have a Material Adverse Effect.

 

90

--------------------------------------------------------------------------------


 

6.06                        Maintenance of Properties.  Except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof.

 

6.07                        Maintenance of Insurance.  (a) Maintain with
financially sound and reputable insurance companies not Affiliates of the
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons) as
are customarily carried under similar circumstances by such other Persons and
such applicable insurance shall (i) provide for not less than 30 days’ (10 days’
as a result of nonpayment of premium) prior notice to the Administrative Agent
of termination, lapse or cancellation of such insurance, or such other terms as
are reasonably satisfactory to the Administrative Agent, and (ii) name the
Administrative Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or lenders’ loss payee (in the case of property insurance), as
applicable.

 

(b)                                 If any portion of any Mortgaged Property is
at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each applicable Loan Party to (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

 

(c)                                  With respect to any Mortgaged Property,
carry and maintain comprehensive general liability insurance including a “broad
form” commercial general liability endorsement and coverage on an occurrence
basis against claims made for personal injury (including bodily injury, death
and property damage) and umbrella liability insurance against any and all
claims, in no event for a combined single limit of less than $15,000,000, naming
the Administrative Agent as an additional insured, on forms satisfactory to the
Administrative Agent.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings; or (b) the
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

 

6.09                        Books and Records.  Maintain proper books of record
and account, in which full, true and correct entries in conformity in all
material respects with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Restricted Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit any representative
designated by the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors and officers, and use commercially
reasonably efforts to permit such representative access to discuss the affairs
of the Borrower and its Subsidiaries with its independent public accountants,

 

91

--------------------------------------------------------------------------------


 

all at such reasonable times during normal business hours and, subject to the
limitation below, as often as may be reasonably desired, upon reasonable advance
notice to the Borrower; provided that, excluding any such visits and inspections
when an Event of Default exists, only the Administrative Agent on behalf of the
Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 6.10 (and representatives of any Lender
may accompany the Administrative Agent on any such visit at their own expense)
and the Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrower’s expense; provided further that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.  The Borrower shall be entitled to have a
representative present at all such discussions and to obtain a copy of all
written requests for information relating to any Loan Party made by the
Administrative Agent or any Lender to any third party.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (a) to refinance the existing Indebtedness under the Existing Credit
Agreement, together with all accrued and unpaid interest thereon and prepayment
premiums associated therewith, (b) to refinance the existing Indebtedness under
the Senior Notes, together with all accrued and unpaid interest thereon and
prepayment premiums associated therewith, and (c) for working capital, Capital
Expenditures and other general corporate purposes (including Permitted
Acquisitions) not in contravention of any Law or of any Loan Document.

 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 If after the Closing Date (i) any Restricted
Subsidiary is formed or acquired, (ii) any Unrestricted Subsidiary is
re-designated as a Restricted Subsidiary, or (iii) any Restricted Subsidiary
ceases to be an Excluded Subsidiary, then in any such case, as soon as
practicable but in any event within fifteen days after such occurrence, notify
the Administrative Agent thereof and, within sixty days after such occurrence
(as such period may be extended by the Administrative Agent in its reasonable
discretion), cause the Collateral and Guarantee Requirement to be satisfied.

 

(b)                                 If, after the Closing Date, any material
assets (including the acquisition of any owned (but not leased or ground-leased)
real property or improvements thereto that, either individually or when combined
with adjacent or related real property to which such acquired real property
directly relates, has a fair market value in excess of $5,000,000) are acquired
by the Borrower or any other Loan Party or are held by any Subsidiary on or
after the time it becomes a Loan Party pursuant to this Section 6.12 or the
Collateral and Guarantee Requirement (other than assets constituting Collateral
under a Collateral Document that become subject to the Lien created by such
Collateral Document upon acquisition thereof or constituting Excluded Assets),
or if any Material Commercial Tort Claim or Material Letter of Credit Right
arises, then in any such case notify the Administrative Agent thereof within
thirty days of any such occurrence, and (upon request of the Administrative
Agent for those assets and actions subject to such request pursuant to the
Collateral and Guarantee Requirement) within sixty days after such occurrence or
request (as such period may be extended by the Administrative Agent in its
reasonable discretion) cause such assets to be subjected to a Lien securing the
Obligations and take and cause the other Loan Parties to take, such actions as
shall be necessary and reasonably requested by the Administrative Agent to grant
and perfect such Liens, including actions described in Section 6.15 and as
required pursuant to the Collateral and Guarantee Requirement and/or the
applicable Collateral Documents; provided that in the event any owned real
property is mortgaged pursuant to this Section 6.12(b), the Borrower or other
Loan Party, as applicable, shall not be required to comply with the Collateral
and Guarantee Requirement and this Section 6.12 with respect to such owned real
property until a reasonable time following the acquisition thereof (or time the
Person owning such real property becomes a Loan Party, as the case may be), and
in no event shall compliance be required until 90 days following such
acquisition (or such Person

 

92

--------------------------------------------------------------------------------


 

becoming a Loan Party, as the case may be) or such longer time period as agreed
to by the Administrative Agent in its reasonable discretion.  Notwithstanding
the foregoing, Liens required to be granted pursuant to this Section 6.12 shall
be subject to exceptions and limitations consistent with those set forth in the
Collateral Documents.

 

(c)                                  If at any time the Borrower obtains
knowledge that the Collateral and Guarantee Requirement has not been satisfied
for any reason (including by reason of notice thereof by the Administrative
Agent or any Lender), then within five Business Days of receipt of such
knowledge notify the Administrative Agent thereof and, within sixty days after
such notice (or such longer time period as agreed to by the Administrative Agent
in its reasonable discretion), cause the Collateral and Guarantee Requirement to
be satisfied.

 

(d)                                 Furnish (or cause to be furnished) to the
Administrative Agent promptly (and in any event within fifteen days prior or
such other period as reasonably agreed to by the Administrative Agent) written
notice of any change (i) in any Loan Party’s legal name (as set forth in its
certificate of organization or like document), (ii) in the jurisdiction of
organization or formation of any Loan Party or in the form of its organization,
or (iii) in any Loan Party’s organizational identification number or Federal
taxpayer identification number.

 

(e)                                  In connection with any requirement to take
actions set forth in this Section 6.12 within a certain period of time, the
Administrative Agent may grant extensions of such required time, including,
without limitation, where, in its reasonable discretion, it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Section 6.12.

 

6.13                        Compliance with Environmental Laws.  Except, in each
case, as would not, individually or in the aggregate, have a Material Adverse
Effect:

 

(a)                                 Comply in all material respects with, and
use reasonable efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and use reasonable
efforts to ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all Environmental Permits required
of them by any applicable Environmental Laws. For purposes of this clause (a),
noncompliance with the foregoing shall be deemed not to constitute a breach of
this covenant so long as, upon learning of any actual or suspected noncompliance
therewith, the Borrower shall promptly undertake reasonable efforts to achieve
compliance.

 

(b)                                 Conduct and complete in all material
respects all investigations, studies, sampling and testing, and all remedial,
removal and other actions required to be undertaken by the Borrower or any
Restricted Subsidiary under Environmental Laws and promptly comply with all
orders and directives applicable to the Borrower or any Restricted Subsidiary of
all Governmental Authorities regarding Environmental Laws; provided that this
covenant shall be deemed not violated if the Borrower or relevant Restricted
Subsidiary promptly contests in good faith any such order or directive in a
manner consistent with all applicable Environmental Laws and other Laws, pursues
such contest diligently in the Borrower’s good faith business judgment and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

 

(c)                                  Generate, use, treat, store, release,
dispose of, and otherwise manage Hazardous Materials in a manner that would not
reasonably be expected to result in a material liability to the Borrower or any
Restricted Subsidiary or to materially affect any real property owned or leased
by any of them; and take reasonable efforts to prevent any other Person from
generating, using, treating, storing,

 

93

--------------------------------------------------------------------------------


 

releasing, disposing of, or otherwise managing Hazardous Materials in a manner
that could reasonably be expected to result in a material liability to, or
materially affect any real property owned or operated by, the Borrower or any
Restricted Subsidiary. For purposes of this clause (c), noncompliance with the
foregoing shall be deemed not to constitute a breach of this covenant so long
as, upon learning of any actual or suspected noncompliance, the Borrower shall
promptly undertake reasonable efforts to remove such Hazardous Materials or
otherwise remediate them in a manner consistent with applicable Environmental
Law and with clause (b) above.

 

(d)                                 Maintain, update as appropriate, and
implement in all material respects an ongoing program reasonably designed to
ensure that all the properties and operations of the Borrower and its Restricted
Subsidiaries are regularly and reasonably reviewed by competent professionals to
identify and promote compliance with and to reasonably and prudently manage any
liabilities or potential liabilities under any Environmental Law that may affect
the Borrower or any of its Restricted Subsidiaries, including, without
limitation, compliance and liabilities relating to: discharges to air and water;
acquisition, transportation, storage and use of hazardous materials; waste
disposal; repair, maintenance and improvement of properties; employee health and
safety; species protection; and recordkeeping.

 

6.14                        Further Assurances.  Promptly upon reasonable
request by the Administrative Agent, or any Lender through the Administrative
Agent, (a) correct any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iii) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Restricted Subsidiaries is or is
to be a party, and cause each of its Restricted Subsidiaries to do so.

 

6.15                        Repayment of Senior Notes.  Within forty-five (45)
days of the Closing Date, terminate the obligations under the Senior Notes
Indenture (other than contingent obligations for which no claim has been
asserted) and repay in full all obligations thereunder.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than unasserted contingent obligations) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit in respect of which Cash Collateral or other support
reasonably acceptable to the applicable L/C Issuer has been provided), the
Borrower shall not, nor shall it permit any Restricted Subsidiary to, directly
or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens on property or assets of the Borrower
and its Restricted Subsidiaries existing on the Closing Date and set forth on
Schedule 7.01 and any replacements, renewals or extensions thereof, provided
that any replacement, renewal or extension of the obligations secured or
benefited thereby is

 

94

--------------------------------------------------------------------------------


 

Refinancing Indebtedness (other than any increased amount of Refinancing
Indebtedness permitted pursuant to proviso (i)(B) of such definition) if
initially securing Indebtedness;

 

(b)                                 any Lien created under the Loan Documents;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition, (ii) such Lien does not apply to any other property or
assets of the Borrower or any Restricted Subsidiary, (iii) such Lien does not
materially interfere with the use, occupancy and operation of any Mortgaged
Property and (iv) the aggregate principal amount of Indebtedness secured by all
Liens incurred pursuant to this paragraph (c) does not exceed the greater of
(A) $40,000,000 and (B) 2.5% of Total Assets at any one time (it being
understood that if such Total Asset test is satisfied at the time of incurrence
thereof, this provision shall not be deemed to be violated solely as a result of
any decline in the Total Assets after such date of incurrence);

 

(d)                                 Liens for Taxes not yet due or which are
being contested or disputed in compliance with Section 6.04;

 

(e)                                  carriers’, landlords’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and securing obligations that are not due and
payable or which are being contested or disputed in good faith;

 

(f)                                   pledges and deposits made in the ordinary
course of business in compliance with workmen’s compensation, unemployment
insurance and other social security Laws, other than any Lien imposed by ERISA;

 

(g)                                  deposits to secure the performance of bids,
trade contracts (other than Indebtedness), leases (other than Capitalized
Leases), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

 

(h)                                 zoning restrictions, easements,
rights-of-way, covenants and restrictions on use of real property and other
similar encumbrances affecting real property incurred in the ordinary course of
business which, in the aggregate, do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries as
currently operated;

 

(i)                                     Liens on real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any Restricted Subsidiary; provided that
(i) such Liens secure Indebtedness permitted by clause (vi) of the definition of
“Permitted Indebtedness”, (ii) such Liens are originally incurred within 180
days after such acquisition (or construction), (iii) the Indebtedness secured
thereby is created within 180 days after such acquisition (or construction) or
is Refinancing Indebtedness of such Indebtedness in an amount that does not
exceed the Indebtedness being Refinanced and additional amounts permitted by
proviso (i)(A) (but not proviso (i)(B)) of the definition of Refinancing
Indebtedness, and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Restricted Subsidiary (it being agreed
that transactions with the same vendor or any Affiliate of such vendor may be
cross-collateralized);

 

(j)                                    Liens securing judgments or awards for
the payment of money not constituting an Event of Default under Section 8.01(h);

 

95

--------------------------------------------------------------------------------


 

(k)                                 any interest or title of a licensor, lessor
or sublessor under any license or lease agreement pursuant to which rights are
granted to the Borrower or any Restricted Subsidiary;

 

(l)                                     licenses, leases or subleases granted by
the Borrower or any Restricted Subsidiary to third Persons in the ordinary
course of business not interfering in any material respect with the business of
the Borrower or any Restricted Subsidiary;

 

(m)                             Liens in favor of customs or revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(n)                                 restrictions imposed in the ordinary course
of business on the sale or distribution of designated inventory pursuant to
agreements with customers under which such inventory is consigned by the
customer or such inventory is designated for sale to one or more customers;

 

(o)                                 (i) Liens on the assets of a Foreign
Subsidiary that is not a Guarantor securing Indebtedness permitted to be
incurred by such Foreign Subsidiary pursuant to clause (xiii) of the definition
of “Permitted Indebtedness” and (ii) other Liens on the assets of a Foreign
Subsidiary that is not a Guarantor securing Indebtedness by such Foreign
Subsidiary not, in the case of this clause (ii), in excess of $1,000,000;

 

(p)                                 any interest of a lessor under Liens arising
from precautionary UCC financing statement filings regarding leases entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(q)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business;

 

(r)                                    Liens deemed to exist in connection with
investments in repurchase agreements permitted under this Agreement;

 

(s)                                   Liens that are contractual or statutory
setoff rights arising in the ordinary course of business with financial
institutions, relating to pooled deposit accounts or sweep accounts of the
Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business or relating to
purchase orders or other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

 

(t)                                    Liens solely on any cash earnest money
deposits by the Borrower or any Restricted Subsidiary in connection with any
letter of intent or purchase agreement permitted under this Agreement;

 

(u)                                 Liens on accounts receivable and related
assets or equipment and related assets incurred in connection with Qualified
Securitization Transactions;

 

(v)                                 other Liens securing obligations incurred in
the ordinary course of business that do not, individually or in the aggregate,
secure obligations (or encumber property with a fair market value) in excess of
the greater of (i) $56,000,000 and (ii) 3.5% of Total Assets at any one time (it
being understood that if such Total Asset test is satisfied at the time of
incurrence thereof, this provision shall not be deemed to be violated solely as
a result of any decline in the Total Assets after such date of incurrence);
provided that after giving pro forma effect to the incurrence of any
Indebtedness pursuant to this paragraph in reliance on clause (ii) above, the
Borrower shall be in compliance with the maximum Consolidated Leverage Ratio
then in effect pursuant to Section 7.11(b); and

 

96

--------------------------------------------------------------------------------


 

(w)                               the retained interest of the U.S. Federal
government or any agency or department thereof in assets purchased in whole or
in part (including via reimbursement of amounts expended by the Borrower) with
proceeds of grants from the U.S. Federal government or any agency or department
thereof, in accordance with Federal law or regulation (including any rule,
regulation or policy governing the subject grant program).

 

7.02                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Permitted Indebtedness; and

 

(b)                                 additional unsecured Indebtedness; provided
that (A) no Default or Event of Default has occurred and is continuing before
and after giving effect to such Indebtedness, (B) in the case of Restricted
Subsidiaries that are not Guarantors, such Indebtedness shall not exceed
$20,000,000 at any time outstanding and (C) at the time of incurrence, after
giving effect to such Indebtedness, the Consolidated Leverage Ratio is less than
or equal to a level that is 0.25 to 1.00 less than the financial covenant level
then in effect under Section 7.11(b).

 

7.03                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and its
Restricted Subsidiaries in the form of Cash Equivalents;

 

(b)                                 Investments made by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary (other
than a Securitization Entity or a Restricted Subsidiary in which an Affiliate of
the Borrower that is not a Restricted Subsidiary holds a minority interest);
provided that (i) any such Investment by a Loan Party in the nature of
Indebtedness shall be evidenced by a promissory note pledged to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
the Collateral Documents, (ii) the outstanding amount at any time of such
Investments made in Restricted Subsidiaries that are not Loan Parties by Loan
Parties shall not exceed the greater of (A) $40,000,000 and (B) 2.5% of Total
Assets (it being understood that if such Total Asset test is satisfied at the
time of such Investment, this provision shall not be deemed to be violated
solely as a result of any decline in the Total Assets after the date of such
Investment) and (iii) in the case of Investments in non-Loan Parties by Loan
Parties, at the time of such Investment, the Borrower will be in compliance with
the financial covenants set forth in Section 7.11 on a pro forma basis and no
Default or Event of Default shall have occurred and be continuing after giving
effect thereto;

 

(c)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(d)                                 advances and loans to officers, directors
and employees of the Borrower and its Restricted Subsidiaries made in the
ordinary course of business in an aggregate amount not to exceed $10,000,000
(determined without regard to any write-downs or write-offs of such loans and
advances) and advances in the ordinary course of business of payroll payments to
employees;

 

(e)                                  Investments by the Borrower in Swap
Contracts that are not speculative in nature;

 

(f)                                   Investments in receivables owing to the
Borrower or a Restricted Subsidiary, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms (including the dating of receivables) of the Borrower or such
Restricted Subsidiary;

 

97

--------------------------------------------------------------------------------


 

(g)                                  Investments by the Borrower in the nature
of obligations of one or more officers or other employees of the Borrower or its
Restricted Subsidiaries in connection with such officers’ or employees’
acquisition of Equity Interests of the Borrower;

 

(h)                                 Investments consisting of non-cash
consideration issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Section 7.04;

 

(i)                                     Investments existing on the date hereof
and set forth on Schedule 7.03;

 

(j)                                    Guarantees permitted by Section 7.02;

 

(k)                                 Investments that are made with the proceeds
of substantially concurrent Excluded Contributions;

 

(l)                                     the sale or transfer of all or
substantially all of the assets of Daramic LLC related to its operations in
Norderstedt, Germany, to any Restricted Subsidiary that is a Wholly Owned
Subsidiary;

 

(m)                             additional Investments having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (m) that are at that time outstanding, not to exceed at the time of such
Investment the greater of (A) $32,000,000 and (B) 2.0% of Total Assets (provided
that any investments in joint ventures pursuant to this clause (m) will not
exceed the greater of (A) $28,000,000 and (B) 1.75% of Total Assets);

 

(n)                                 Investments in a Securitization Entity or
any Investment by a Securitization Entity in any other Person in connection with
a Qualified Securitization Transaction; provided that any Investment in a
Securitization Entity is in the form of a Purchase Money Note or an equity
interest or interests in receivables and related assets generated by the
Borrower or a Restricted Subsidiary and transferred to any Person in connection
with a Qualified Securitization Transaction or any such Person owning such
receivables;

 

(o)                                 Investments the payment for which consists
exclusively of Qualified Equity Interests;

 

(p)                                 any Investment in any Person to the extent
it consists of prepaid expenses, negotiable instruments held for collection and
lease, utility and workers’ compensation, performance and other similar deposits
made in the ordinary course of business;

 

(q)                                 Investments in Unrestricted Subsidiaries not
to exceed $5,000,000 at any one time outstanding (without limiting the ability
to make Investments in Unrestricted Subsidiaries pursuant to any other
applicable provision of this Section 7.02);

 

(r)                                    Investments in any other Person
(including any such Investment that flows through one or more Subsidiaries
before being conveyed to such Person) or acquisitions of business units
(including by means of any transfer of cash or other property) if as a result of
such Investment such other Person shall become a Restricted Subsidiary of the
Borrower or, in the case of an acquisition of a business unit, such business
unit will be owned by a Restricted Subsidiary of the Borrower (in each case
other than a Securitization Entity or a Restricted Subsidiary in which an
Affiliate of the Borrower that is not a Restricted Subsidiary holds a minority
interest) or that will merge with or consolidate into the Borrower or a
Restricted Subsidiary (other than a Securitization Entity or a Restricted
Subsidiary in which an Affiliate of the Borrower that is not a Restricted
Subsidiary holds a minority interest), provided that (i) each Investment
pursuant to this clause (r) shall have been approved by the relevant governing
body of such Person or a parent thereof, (ii) at the time of such Investment the
Borrower and its Restricted

 

98

--------------------------------------------------------------------------------


 

Subsidiaries will be in pro forma compliance with each of the financial
covenants in Section 7.11 as of the last day of the most recent fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01 (or,
if prior to any such delivery, as of the date of the Audited Financial
Statements) and no Default or Event of Default shall have occurred and be
continuing after giving effect thereto and (z) the aggregate amount of
Investments made pursuant to this clause (r) in, or that will be held by,
non-Wholly Owned Subsidiaries shall not exceed at the time of such Investment
the greater of (A) $40,000,000 and (B) 2.5% of Total Assets;

 

(s)                                   the Borrower and its Restricted
Subsidiaries may make Investments so long as at the time of such Investment,
(i) no Default shall exist or would result from such Investment and (ii) after
giving pro forma effect thereto (including any incurrence and/or repayment of
Indebtedness in connection therewith), the Consolidated Leverage Ratio is less
than 3.00 to 1.00; and

 

(t)                                    other Investments of the Borrower or any
of its Restricted Subsidiaries the aggregate amount of which does not at any
time exceed the Cumulative Available Amount that is Not Otherwise Applied.

 

7.04                        Fundamental Changes.

 

(a)                                 In the case of the Borrower, in a single
transaction or series of related transactions, consolidate or merge with or into
any Person, or sell, assign, transfer, lease, convey or otherwise dispose of (or
cause or permit any Subsidiary to sell, assign, transfer, lease, convey or
otherwise dispose of) all or substantially all of the Borrower’s assets
(determined on a consolidated basis for the Borrower and its Restricted
Subsidiaries) to any Person unless:

 

(i)                                     either: (A) the Borrower shall be the
surviving or continuing corporation; or (B) the Person (if other than the
Borrower) formed by such consolidation or into which the Borrower is merged or
the Person which acquires by sale, assignment, transfer, lease, conveyance or
other disposition the properties and assets of the Borrower and of the
Subsidiaries substantially as an entirety (the “Surviving Entity”) (x) shall be
a corporation organized and validly existing under the laws of the United States
of America or any State thereof or the District of Columbia and (y) shall
expressly assume, pursuant to supplements to the Loan Documents or other
documents or instruments in form reasonably satisfactory to the Administrative
Agent, executed and delivered to the Administrative Agent, the Obligations;

 

(ii)                                  except in the case of a merger of the
Borrower with or into a Wholly-Owned Subsidiary that is not a Securitization
Entity or an Unrestricted Subsidiary of the Borrower and except in the case of a
merger entered into solely for the purpose of reincorporating the Borrower in
another jurisdiction, immediately after giving effect to such transaction and
the assumption contemplated by clause (i)(B)(y) above (including giving effect
to any Indebtedness incurred or assumed and any Lien granted or assumed in
connection with or in respect of such transaction), both (x) the Borrower or
such Surviving Entity, as the case may be, shall be in pro forma compliance with
each of the financial covenants in Section 7.11 as of the last day of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01 (or, if prior to any such delivery, as of the date of
the Audited Financial Statements) and (y) no Default shall have occurred or be
continuing; and

 

(iii)                               the Borrower or the Surviving Entity shall
have delivered to the Administrative Agent resolutions and Organization
Documents reasonably requested by the Administrative Agent in connection with
such transaction, along with both a certificate of a Responsible Officer of the
Borrower and an opinion of counsel stating that such consolidation, merger,
sale,

 

99

--------------------------------------------------------------------------------


 

assignment, transfer, lease, conveyance or other disposition and, if supplements
to the Loan Documents are required in connection with such transaction, such
supplements comply with the applicable provisions of the Loan Documents and that
all conditions precedent in this Agreement relating to such transaction have
been satisfied.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Subsidiaries the
Capital Stock of which constitutes all or substantially all of the properties
and assets of the Borrower, shall be deemed to be the transfer of all or
substantially all of the properties and assets of the Borrower. However,
transfer of assets (i) between or among the Borrower and its Restricted
Subsidiaries, (ii) between and among Foreign Subsidiaries or (iii) from Foreign
Subsidiaries to a Loan Party will not be subject to this Section 7.04(a).

 

Upon any consolidation, combination or merger, or any transfer of all or
substantially all of the assets of the Borrower in accordance with this
Section 7.04(a) in which the Borrower is not the continuing corporation, the
successor Person formed by such consolidation or into which the Borrower is
merged or to which such conveyance, lease or transfer is made shall succeed to,
and be substituted for, and may exercise every right and power of the Borrower
under this Agreement and the other Loan Documents with the same effect as if
such surviving entity had been named as such and that, in the event of a
conveyance or transfer (but not a lease), the conveyor or transferor (but not a
lessor) shall be released from the provisions of this Agreement and the other
Loan Documents.

 

(b)                                 In the case of any Guarantor, consolidate or
merge with or into, or sell, assign, transfer, lease, convey or otherwise
dispose of, in a single transaction or series of related transactions, all or
substantially all of its assets to any Person unless:

 

(i)                                     (except in the case of such Guarantor
that has been disposed of in its entirety to another Person (other than to the
Borrower or an Affiliate of the Borrower), whether through a merger,
consolidation or sale of Equity Interests or through the sale of all or
substantially all of its assets (such sale constituting the disposition of such
Guarantor in its entirety), in a transaction permitted by Section 7.04(c), if in
connection therewith the Borrower provides a certificate of a Responsible
Officer to the Administrative Agent to the effect that the Borrower will comply
with its obligations under Section 2.05 hereof in respect of such disposition or
Asset Sale) the resulting, surviving or transferee Person (if not such
Guarantor) shall be a Person organized and validly existing under the laws of
the jurisdiction under which such Guarantor was organized or under the laws of
the United States of America, any State thereof or the District of Columbia, and
such Person shall expressly assume, pursuant to supplements to the Loan
Documents or other documents or instruments in form reasonably satisfactory to
the Administrative Agent, executed and delivered to the Administrative Agent,
the Guarantee of such Guarantor;

 

(ii)                                  except in the case of a merger of such
Guarantor with or into the Borrower or another Guarantor and except in the case
of a merger entered into solely for the purpose of reincorporating such
Guarantor in another jurisdiction, immediately after giving effect to such
transaction and the assumption contemplated by the immediately preceding clause
(b)(i) (including, without limitation, giving effect to any Indebtedness
incurred and any Lien granted in connection with or in respect of the
transaction), no Default or Event of Default shall have occurred and be
continuing; and

 

(iii)                               the Borrower shall have delivered to the
Administrative Agent resolutions and Organization Documents reasonably requested
by the Administrative Agent in connection with

 

100

--------------------------------------------------------------------------------


 

such transaction, along with both a certificate of a Responsible Officer of the
Borrower and an opinion of counsel, each stating that such consolidation,
merger, sale, assignment, transfer, lease, conveyance or other disposition and,
if supplements to the Loan Documents are required in connection with such
transaction, such supplements comply with the applicable provisions of the Loan
Documents and that all conditions precedent in this Agreement relating to such
transaction have been satisfied.

 

In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplements to the Loan Documents,
executed and delivered to the Administrative Agent and reasonably satisfactory
in form to the Administrative Agent, of the Guarantee of the relevant Guarantor,
such successor Person shall succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor.

 

(c)                                  For the avoidance of doubt, nothing in this
Section 7.04 shall either (i) constitute a waiver of any Change of Control that
may occur as a result of any transaction otherwise permitted under this
Section or (ii) permit any Investment that results from a transaction otherwise
permitted under this Section (any such Investment being required to be permitted
by Section 7.03).

 

7.05                        Dispositions.  Make any Disposition except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Restricted
Subsidiary to the Borrower or to a Wholly-Owned Restricted Subsidiary; provided
that if the transferor of such property is a Guarantor, the transferee thereof
must either be the Borrower or a Guarantor;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                   any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (i) the sale of such property is otherwise
permitted by this Section 7.05 and (ii) any Capitalized Lease obligation,
Synthetic Lease Obligations or Liens arising in connection therewith are
permitted by clause (vi) of the definition of “Permitted Indebtedness” and
Section 7.01, as applicable;

 

(g)                                  Dispositions satisfying any of clauses
(i) through (viii) of the proviso of the definition of Asset Sale; and

 

(h)                                 Dispositions by the Borrower and its
Restricted Subsidiaries so long as (i) such Asset Sale is for consideration at
least 75% of which is cash or Permitted Investments (other than in the case of a
like-kind exchange or trade-in of one asset for another asset used or useful in
the business of the Borrower and its Subsidiaries), (ii) such consideration is
at least equal to the fair market value of the assets being sold, transferred,
leased or disposed of, (iii) the Borrower will be in compliance with each of

 

101

--------------------------------------------------------------------------------


 

the financial covenants in Section 7.11 as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (or, if prior to any such delivery, as of the date of the Audited
Financial Statements) and no Default shall have occurred or be continuing and
(iv) if the fair market value of the assets being disposed exceeds $5,000,000,
the Borrower shall have delivered to the Administrative Agent a certificate in
reasonable detail demonstrating that, upon giving effect to such Asset Sale, the
Borrower will be in compliance with clause (iii) above.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower, any other Restricted Subsidiary and any
other Person that owns a direct Equity Interest in such Restricted Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

 

(b)                                 so long as no Default shall have occurred
and be continuing or would result therefrom, payments by the Borrower in
connection with the repurchase provisions of employee stock option or stock
purchase agreements or other agreements to compensate management employees or
upon the death, disability, retirement, severance or termination of employment
of management employees; provided that all such redemptions or repurchases
pursuant to this clause (b) shall not exceed in any fiscal year the sum of
(i) $5,000,000 plus (ii) any amounts not utilized in any preceding fiscal year
following the Closing Date that were otherwise available under this clause for
such purchases (which aggregate amount shall be increased by the amount of any
Net Cash Proceeds received from the sale since the Closing Date of Equity
Interests (other than Disqualified Equity Interests) to members of the
Borrower’s management team that have not otherwise been applied to increase the
Cumulative Available Amount or to make Restricted Payments pursuant to
Section 7.06(e), and by the net cash proceeds of any “key-man” life insurance
policies which are used to make such redemptions or repurchases); provided
further that the cancellation of Indebtedness owing to the Borrower from members
of management of the Borrower or any Restricted Subsidiary in connection with
any repurchase of Equity Interests of the Borrower (or warrants or options or
rights to acquire such Equity Interest) will not be deemed to constitute a
Restricted Payment;

 

(c)                                  the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
Qualified Equity Interests of such Person;

 

(d)                                 the payment of any dividend or the
consummation of any irrevocable redemption within 60 days after the date of
declaration of such dividend or notice of such redemption if the dividend or
payment of the redemption price, as the case may be, would have been permitted
on the date of declaration or notice;

 

(e)                                  without duplication of Section 7.06(b) or
Section 7.06(i), any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Equity
Interests of the Borrower (other than Equity Interests issued or sold to a
Subsidiary of the Borrower or an employee stock ownership plan or to a trust
established by the Borrower or any Subsidiary for the benefit of their
respective employees) or a substantially concurrent cash capital contribution
received by the Borrower from its shareholders; provided that the Net Cash
Proceeds from such sale or such cash capital contribution (to the extent so used
for such Restricted Payment) shall be excluded from any increase of the
Cumulative Available Amount;

 

(f)                                   the Borrower and its Restricted
Subsidiaries may make dividends and other distributions with respect to their
Equity Interests so long as at the time such dividend or distribution is
declared, (i) no

 

102

--------------------------------------------------------------------------------


 

Default shall exist or would result from such Restricted Payment and (ii) after
giving pro forma effect thereto (including any incurrence and/or repayment of
Indebtedness in connection therewith), the Consolidated Leverage Ratio is less
than 2.50 to 1.00;

 

(g)                                  repurchases of Equity Interests deemed to
occur upon the exercise of stock options, warrants or other convertible
securities if such Equity Interests represent a portion of the exercise price
thereof;

 

(h)                                 so long as no Default or Event of Default
has occurred and is continuing or would be caused thereby, the payment of
dividends on common Equity Interests of the Borrower of up to 6% per annum of
the Net Cash Proceeds received by the Borrower in any Public Equity Offering;
provided that if a Restricted Payment under this clause (h) constituting a
dividend would satisfy the foregoing conditions at the time such Restricted
Payment is declared by the Borrower, it may be paid by the Borrower, regardless
of whether the foregoing conditions would be satisfied at the time of payment;
and

 

(i)                                     the Borrower and its Restricted
Subsidiaries may make other Restricted Payments so long as (i) the aggregate
amount of Restricted Payments made during the term of this Agreement pursuant to
this clause (j) is not in excess of the Cumulative Available Amount that is Not
Otherwise Applied and (ii) after giving pro forma effect thereto (including any
incurrence and/or repayment of Indebtedness in connection therewith), (A) no
Default shall have occurred and be continuing, (B) the Consolidated Leverage
Ratio is less than or equal to a level that is 0.25 to 1.00 less than the
financial covenant level then in effect under Section 7.11(b) and (C) the
Borrower is in compliance with the Consolidated Interest Coverage Ratio set
forth in Section 7.11(a), in each case as of the last day of the most recent
fiscal quarter or year for which financial statements have been delivered
pursuant to Section 6.01 (or, prior to the first delivery thereof, the Audited
Financial Statements).

 

7.07                        Change in Nature of Business.  Engage in any
businesses a majority of whose revenues are not derived from businesses that are
the same or reasonably similar, ancillary or related to, or a reasonable
extension, development or expansion of, the businesses in which the Borrower and
its Subsidiaries are engaged on the Closing Date (which shall include, without
limitation, business or operations of the Borrower’s suppliers and customers).

 

7.08                        Transactions with Affiliates.

 

(a)                                 Enter into or permit to occur any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with, or for the benefit of, any Affiliate of the Borrower involving
aggregate consideration in excess of $3,000,000 (each such transaction or series
of related transactions, an “Affiliate Transaction”), whether or not in the
ordinary course of business, other than Affiliate Transactions on terms taken as
a whole that are not materially less favorable than those that might reasonably
have been obtained in a comparable transaction at such time on an arm’s-length
basis from a Person that is not an Affiliate of the Borrower; provided that:

 

(i)                                     for an Affiliate Transaction with an
aggregate value of $10,000,000 or more but less than $20,000,000, at the
Borrower’s option, either (i) a majority of the disinterested members of the
Board of Directors of the Borrower shall determine in good faith that such
Affiliate Transaction is on terms that are not materially less favorable than
those that might reasonably have been obtained in a comparable transaction at
such time on an arm’s-length basis from a Person that is not an Affiliate of the
Borrower, or (ii) the Board of Directors of the Borrower or any such Restricted
Subsidiary party to such Affiliate

 

103

--------------------------------------------------------------------------------


 

Transaction shall have received an opinion from a nationally recognized
investment banking, appraisal or accounting firm that such Affiliate Transaction
is either fair, from a financial standpoint, to the Borrower and its Restricted
Subsidiaries or is on terms not materially less favorable than those that might
reasonably have been obtained in a comparable transaction at such time on an
arm’s-length basis from a Person that is not an Affiliate of the Borrower; or

 

(ii)                                  for an Affiliate Transaction with an
aggregate value of $20,000,000 or more the Board of Directors of the Borrower or
any such Restricted Subsidiary party to such Affiliate Transaction shall have
received a written opinion from a nationally recognized investment banking,
appraisal or accounting firm that such Affiliate Transaction is either fair,
from a financial standpoint, to the Borrower and its Restricted Subsidiaries or
is on terns not materially less favorable than those that might reasonably have
been obtained in a comparable transaction at such time on an arm’s-length basis
from a Person that is not an Affiliate of the Borrower; and

 

(b)                                 The restrictions set forth in
Section 7.08(a) shall not apply to:

 

(i)                                     reasonable fees and compensation paid
to, and indemnity provided on behalf of, officers, directors, employees or
consultants of the Borrower or any Restricted Subsidiary of the Borrower as
determined in good faith by the Borrower’s Board of Directors or senior
management;

 

(ii)                                  transactions exclusively between or among
the Borrower and any of its Restricted Subsidiaries or any entity that becomes a
Restricted Subsidiary as a result of such transaction (other than a
Securitization Entity) or exclusively between or among such Restricted
Subsidiaries or any entity that becomes a Restricted Subsidiary as a result of
such transaction, provided that such transactions are not otherwise prohibited
by this Agreement;

 

(iii)                               any agreement as in effect as of the Closing
Date and described on Schedule 7.08 or any amendment thereto or any transaction
contemplated thereby (including pursuant to any amendment thereto) or by any
replacement agreement thereto so long as any such amendment or replacement
agreement is not more disadvantageous to the Lenders in any material respect
than the original agreement as in effect on the Closing Date as determined in
good faith by the Board of Directors of the Borrower;

 

(iv)                              Permitted Indebtedness permitted by clause
(xvi) of the definition thereof, Restricted Payments or Investments (other than
Investments made pursuant to Section 7.03(p)) permitted by this Agreement;

 

(v)                                 transactions effected as part of a Qualified
Securitization Transaction;

 

(vi)                              payments or loans allowed by law to employees
or consultants that are approved by the Board of Directors of the Borrower in
good faith;

 

(vii)                           sales of Qualified Equity Interests;

 

(viii)                        the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of its obligations under the
terms of, any stockholders’ agreement (including any registration rights
agreement or purchase agreement related thereto) to which it is a party as of
the Closing Date and any similar agreements which it may enter into thereafter;
provided that the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of obligations under, any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (b)(viii) to the

 

104

--------------------------------------------------------------------------------


 

extent that the terms of any such amendment or new agreement are not
disadvantageous to the Lenders in any material respect;

 

(ix)                              transactions permitted by, and complying with,
the provisions of Section 7.04 or 7.05;

 

(x)                                 any issuance of securities or other
payments, awards, grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the Board of Directors of the Borrower;

 

(xi)                              transactions in which the Borrower or any
Restricted Subsidiary delivers to the Administrative Agent a letter from a
nationally recognized investment banking, appraisal or accounting firm stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view;

 

(xii)                           transactions with customers, clients, suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower or the Restricted Subsidiaries, in the reasonable
determination of the members of the Board of Directors of the Borrower, which
determinations shall be conclusive, or are on terms at least as favorable as
might reasonably have been obtained at such time from an unaffiliated party;

 

(xiii)                        transactions between or among Loan Parties; and

 

(xiv)                       transactions between or among Subsidiaries of the
Borrower that are not Loan Parties.

 

7.09                        Burdensome Agreements.  (a) Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
the Borrower or any Domestic Subsidiary to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, to secure its obligations under the Loan Documents
(assuming, in the case of each Domestic Subsidiary, that it is a Guarantor,
whether or not it is in fact a Guarantor), or (b) enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary of the Borrower to make Restricted Payments in respect
of any Equity Interests of such Subsidiary held by the Borrower or any other
Restricted Subsidiary, except (i) this Agreement and the other Loan Documents,
(ii) Senior Notes Indenture, (iii) agreements as in effect on the Closing Date
and shown on Schedule 7.06; (iv) any agreement relating to secured Indebtedness
permitted hereunder, if such restrictions apply only to the collateral for such
Indebtedness; (v) customary provisions in leases, licenses and other contracts
restricting assignment thereof; (vi) customary provisions in purchase and sale
agreements to be executed in connection with a Disposition not prohibited by
this Agreement so long as such provisions apply only to the assets subject to
such Disposition; (vii) agreements that are binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as such agreements were not
entered into in contemplation of such Person becoming a Subsidiary; (viii) any
agreements governing any purchase money Liens, Capitalized Lease obligations or
Qualified Securitization Transaction otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby); (ix) customary provisions in shareholders’ agreements and
other similar agreements applicable to Non-Wholly-Owned Subsidiaries or in joint
venture agreements and other similar agreements applicable to joint ventures;
and (x) agreements governing Indebtedness permitted under Section 7.02 that are,
in the good faith judgment of Borrower, when taken as a whole, no more
restrictive with respect to the Borrower and its Restricted Subsidiaries than
the restrictions contained in this Agreement (provided that such restrictions
will not affect any Loan Party’s ability to make any payments

 

105

--------------------------------------------------------------------------------


 

or perform its obligations (including satisfying the Collateral and Guarantee
Requirement) required under the Loan Documents).

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11                        Financial Covenants.  (a) Consolidated Interest
Coverage Ratio.  Permit the Consolidated Interest Coverage Ratio as of any
Fiscal Quarter End (commencing with the Fiscal Quarter End occurring June 28,
2014) of the Borrower to be less than 3.00 to 1.00.

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of each Fiscal Quarter End of the Borrower during
the periods set forth below (commencing with the Fiscal Quarter End occurring
June 28, 2014) to be greater than the ratio set forth below opposite such
period:

 

Fiscal Quarter End:

 

Maximum
Consolidated
Leverage Ratio

Closing Date through April 4, 2015

 

4.25 to 1.00

July 4, 2015 through April 2, 2016

 

4.00 to 1.00

July 2, 2016 and each Fiscal Quarter End thereafter

 

3.75 to 1.00

 

7.12                        Amendments of Organization Documents.  Amend,
modify, waive or change in any manner any term or condition of the Organization
Documents of any Loan Party or any Restricted Subsidiary, except amendments,
modifications or changes that would not reasonably be expected to be material
and adverse to the interests of the Lenders.

 

7.13                        Fiscal Year.  With respect to the Borrower, change
its fiscal year-end to a date other than the end of the 52 or 53-week period
ending the Saturday nearest to December 31.

 

7.14                        Restrictions Pertaining to Certain Indebtedness.

 

(a)                                 Permit any supplement, modification or
amendment of the Senior Note Indenture if the effect of such supplement,
modification or amendment as a whole would materially increase the obligations
(including, without limitation, the pricing thereof) of the obligor or confer
additional material rights on the holders of the Indebtedness outstanding
thereunder in a manner that would be, or could reasonably be expected to be,
materially detrimental to the Borrower or materially adverse to the interests of
the Lenders, as determined in good faith by the Borrower.

 

(b)                                 Permit any supplement, modification or
amendment in any manner of any term or condition of any Indebtedness that is
expressly subordinated in payment to the Obligations to the extent any such
amendment, modification or change would either (i) be prohibited by the terms of
the subordination provisions or subordination agreement applicable to such
Indebtedness or (ii) to the extent such Indebtedness is not subject to a
subordination agreement to which the Administrative Agent is a party, reasonably
be expected to be materially adverse to the interests of the Lenders.

 

(c)                                  Prepay, redeem, repurchase or otherwise
acquire for value any Indebtedness that is expressly subordinated in right of
payment to the Obligations, or make any principal, interest or other payments on
any such Indebtedness other than, so long as in each case no Default exists or
would result

 

106

--------------------------------------------------------------------------------


 

therefrom, (i) the payment of regularly scheduled interest payments thereunder,
(ii) the conversion of Indebtedness to Equity Interests (other than Disqualified
Equity Interests) of the Borrower or any direct or indirect parent thereof and
(iii) prepayments and redemptions thereof so long as (A) the aggregate amount of
such repayments or prepayments made during the term of this Agreement pursuant
to this clause (iii) is not in excess of the Cumulative Available Amount that is
Not Otherwise Applied, (B) after giving pro forma effect thereto (including any
incurrence and/or repayment of Indebtedness in connection therewith), (x) the
Consolidated Leverage Ratio is less than or equal to a level that is 0.25 to
1.00 less than the financial covenant level then in effect under
Section 7.11(b) and (y) the Borrower is in compliance with the Consolidated
Interest Coverage Ratio set forth in Section 7.11(a), in each case, as of the
last day of the most recent fiscal quarter or year for which financial
statements have been delivered pursuant to Section 6.01 (or, prior to the first
delivery thereof, the Audited Financial Statements) and (C) no later than three
(3) Business Days (or such shorter period as agreed upon by the Administrative
Agent) prior to such prepayment or redemption, the Borrower shall have delivered
to the Administrative Agent a certificate setting forth the calculations
demonstrating, in reasonable detail, compliance with the foregoing clause (B).

 

7.15                        Sanctions; FCPA.  Directly or indirectly, use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds:

 

(a)                                 to any Subsidiary, joint venture partner or
other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions;
or

 

(b)                                 directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation, or (ii) pay within five days after
the same becomes due, any interest on any Loan or on any L/C Obligation, any fee
due hereunder or any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.05(a), 6.15 or Article VII; or

 

(c)                                  Other Defaults.  The Borrower or any
Restricted Subsidiary fails to perform or observe any other covenant or
agreement (not specified in clause (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after the receipt by the Borrower of written notice thereof from the
Administrative Agent; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any Restricted Subsidiary herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith shall be

 

107

--------------------------------------------------------------------------------


 

incorrect or misleading in any material respect (or, with respect to any
representation, warranty, certification or statement of fact modified by a
materiality or Material Adverse Effect standard, in any respect) when made or
deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Material Subsidiary thereof (A) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that this clause
(e)(i)(B) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which a Loan Party or any Material Subsidiary thereof is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or such Material Subsidiary as a result thereof is
greater than the Threshold Amount; or (iii) there occurs any event or
circumstance entitling the Persons purchasing, or financing the purchase of,
receivables or equipment under any Qualified Securitization Transaction to stop
so purchasing or financing, other than by reason of the occurrence of the stated
expiry date of such Qualified Securitization Transaction, a refinancing of such
Qualified Securitization Transaction through another Qualified Securitization
Transaction, a reduction in any applicable borrowing base, or the occurrence of
any other event or circumstance which is not, or is not related primarily to, an
action or statement taken or made, or omitted to be taken or made, by or on
behalf of, or a condition of or relating to, the Borrower or any of its
Subsidiaries; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Material Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  Any
Loan Party or any Material Subsidiary thereof becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due; or

 

108

--------------------------------------------------------------------------------


 

(h)                                 Judgments.  There is entered against any
Loan Party or any Material Subsidiary thereof (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
and orders) exceeding the Threshold Amount (net of amounts covered by
independent third party insurance as to which the insurer has been notified of
such judgment or order and does not deny coverage and of amounts covered by an
indemnity from a Person that, in the reasonable judgment of the Administrative
Agent, is creditworthy), or (ii) any one or more non-monetary final judgments
that have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 60 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  An ERISA Event shall have
occurred that, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to have a Material Adverse Effect; or

 

(j)                                    Invalidity of Loan Documents.  Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party denies in writing that it has any or further
liability or obligation under any material provision of any Loan Document (other
than as a result of repayment in full of the Obligations and termination of the
Commitments); or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral.  Any security interest in
any material item of Collateral purported to be created by any Collateral
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Collateral Document) security
interest in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates actually
delivered to it representing Equity Interests pledged under the Guarantee and
Collateral Agreement or to file Uniform Commercial Code financing statements or
continuation statements or other equivalent filings and except to the extent
that such loss is covered by a lender’s title insurance policy and the related
insurer shall not have denied or disclaimed in writing that such loss is covered
by such title insurance policy.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of any L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

109

--------------------------------------------------------------------------------


 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default described in
Section 8.01(f), the obligation of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.16 and 2.17, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative

 

110

--------------------------------------------------------------------------------


 

Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Cash Management Bank or
Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  (a)  Each of the Lenders
and each L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuers, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions. 
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and each L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and such L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

111

--------------------------------------------------------------------------------


 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by a final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who

 

112

--------------------------------------------------------------------------------


 

may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject, so long as no Event of Default then exists and is
continuing, to the prior written consent of the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, (or such earlier day as shall be agreed by the Required Lenders and
the Borrower) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Borrower or the Required Lenders may, to the extent permitted by applicable
law, by notice in writing to the Borrower (or, if such removal is initiated by
the Borrower, to the Required Lenders) and such Person, remove such Person as
Administrative Agent and, subject, so long as no Event of Default then exists or
is continuing, to the prior written consent of the Borrower (such consent not to
be unreasonably withheld, delayed or conditioned), appoint a successor.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall

 

113

--------------------------------------------------------------------------------


 

instead be made by or to each Lender and each L/C Issuer directly, until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)                                 Any resignation or removal by Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as an L/C Issuer and Swing Line Lender.  If Bank of America
resigns as an L/C Issuer, it shall retain all the rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Sing Line Loans
pursuant to Section 2.04(c).  Upon the appointment by the Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and each L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent,
Documentation Agents or other similar titles listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

114

--------------------------------------------------------------------------------


 

9.09                        Administrative Agent May File Proofs of Claim;
Credit Bidding.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the

 

115

--------------------------------------------------------------------------------


 

assets or Equity Interests thereof shall be governed, directly or indirectly, by
the vote of the Required Lenders, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (i) of Section 10.01 of this
Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

9.10                        Collateral and Guaranty Matters.  Without limiting
the provision of Section 9.09, each of the Lenders (including in its capacities
as a potential Cash Management Bank and a potential Hedge Bank) and each L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements and related documents as to which both (x) the Administrative Agent
has received notice and (y) arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the applicable
L/C Issuer shall have been made), (ii) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party, (iii) that constitutes Excluded Assets, or
(iv) if approved, authorized or ratified in writing in accordance with
Section 10.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guarantee and Collateral Agreement if such Person ceases
to be a Restricted Subsidiary as a result of a transaction permitted under the
Loan Documents; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guarantee and Collateral Agreement, in each case in accordance with
the terms of the Loan Documents and this Section 9.10.

 

116

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein, no Cash Management
Bank or Hedge Bank that obtains the benefits of Section 8.03, any Guarantee and
Collateral Agreement or any Collateral by virtue of the provisions hereof or of
any Guarantee and Collateral Agreement or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive:

 

(i)                                     in the case of the initial Credit
Extension, any condition set forth in Section 4.01 (other than
Section 4.01(e)(ii) (with respect to the Administrative Agent or the Arranger)
or Section 4.01(e)(iii)) or any of Section 4.02(a), (b) or (c), without the
written consent of each Lender, or

 

(ii)                                  in the case of the Term Borrowing (if any)
to occur after the Closing Date, the condition set forth in Section 4.02(a),
(b) or (d) without the written consent of each Term Lender with a Term
Commitment at such time;

 

(b)                                 without limiting the generality of clause
(a) above, while the Term Loans or any Incremental Term Loans remain
outstanding, without the prior written consent of the Required Revolving
Lenders, amend, modify or waive Section 4.02 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders to make Revolving Credit Loans when such Lenders
would not otherwise be required to do so;

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender directly affected thereby (it being
understood that a waiver of any condition precedent set forth in Section 4.02,
or the waiver of

 

117

--------------------------------------------------------------------------------


 

any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender);

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby (it being understood that the waiver or delay of (or amendment
to the terms of) any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest, and
that any such waiver or delay shall require only the consent of the Required
Lenders);

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount; provided that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(f)                                   change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender directly affected thereby or (ii) the order of
application of any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is the Term Facility, the Required Term
Lenders, and (y) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;

 

(g)                                  change any provision of this Section or
reduce the percentages specified in (or alter the method of calculation thereof)
the definition of any of “Required Lenders,” “Required Revolving Lenders,” or
“Required Term Lenders,”  or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(i)                                     release all or substantially all of the
value of the Guarantee and Collateral Agreement, without the written consent of
each Lender, except to the extent the release of any Guarantor from the
Guarantee and Collateral Agreement is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);
or

 

(j)                                    impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is the
Term Facility, the Required Term Lenders and (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to

 

118

--------------------------------------------------------------------------------


 

the Lenders required above, affect the rights or duties of the Swing Line Lender
under this Agreement; (iii) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (iv) each Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Maturity Date of (x) the Revolving Credit Commitments of
Revolving Credit Lenders that agree to such extension with respect to their
Revolving Credit Commitments with the written consent of each such approving
Revolving Credit Lender, the Administrative Agent and the Borrower (and no other
Lender) and, in connection therewith, to provide for different rates of interest
and fees under the Revolving Credit Facility with respect to the portion of the
Revolving Credit Commitments with a Maturity Date so extended; and (y) the Term
Facility with respect to Term Lenders that agree to such extension with respect
to their Term Loans with the written consent of each such approving Term Lender,
the Administrative Agent and the Borrower (and no other Lender) and, in
connection therewith, to provide for different rates of interest and fees under
the Term Facility with respect to the portion thereof the with a Maturity Date
so extended; provided that in each such case any such proposed extension of the
Maturity Date with respect to a Facility shall have been offered to each Lender
with Loans or Commitments under the applicable Facility proposed to be extended,
and if the consents of such Lenders exceed the portion of Commitments and Loans
the Borrower wishes to extend, such consents shall be accepted on a pro rata
basis among the applicable consenting Lenders.  This paragraph shall apply to
any Incremental Term Loans in the same manner as it applies to the Term
Facility; provided that any such offer may, at the Borrower’s option, be made to
the Lenders in respect of any tranche or tranches of Incremental Term Loans
and/or the Term Facility without being made to any other tranche of Incremental
Term Loans or the Term Facility, as the case may be.  If any Lender is a
Non-Consenting Lender, the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.13.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
(x) Collateral Documents (including any additional Collateral Documents executed
pursuant to Section 6.12 after the Closing Date) and related documents executed
by the Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Collateral Document or other document to be
consistent with this Agreement and the other Loan Documents and (y) if following
the Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Loan Parties shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Documents if the same
is not objected to in writing by the Required Lenders within five (5) Business
Days following receipt of notice thereof.

 

119

--------------------------------------------------------------------------------


 

10.02                 Notices; Effectiveness; Electronic Communications. 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, Bank of America as an L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender or L/C Issuer, to
the address, facsimile number, electronic mail address or telephone number
specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuers or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM

 

120

--------------------------------------------------------------------------------


 

THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party in connection with such transmission; provided that in no event shall any
Agent Party have any liability to any Loan Party, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuers and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuers and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, any L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other

 

121

--------------------------------------------------------------------------------


 

Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.  (a) Costs and
Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, disbursements and other
out-of-pocket charges of counsel for the Administrative Agent but limited to
(A) one primary counsel for the Administrative Agent and MLPFS, (B) to the
extent reasonably necessary (as determined by the Administrative Agent and
MLPFS), one local counsel in each relevant jurisdiction, and (C) to the extent
reasonably necessary (as determined by the Administrative Agent and MLPFS), one
special or regulatory counsel for each relevant specialty), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the documented
fees, disbursements and other out-of-pocket charges of (A) one primary counsel
for the Administrative Agent and MLPFS, taken together, (B) one primary counsel
for the Lenders and the L/C Issuers, taken together, (C) one local counsel in
each relevant jurisdiction, (D) to the extent reasonably necessary, one special
or regulatory counsel in each relevant specialty and (E) in the case of any
actual or perceived conflict of interest with respect to any of the counsel
identified in clauses (A) through (D) above, one additional counsel to each
group of affected Persons similarly situated, taken as a whole (which in the
case of clause (C) shall allow for up to one additional counsel in each relevant
jurisdiction)), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee

 

122

--------------------------------------------------------------------------------


 

harmless from, any and all losses, claims, damages, liabilities, penalties and
related expenses (including the reasonable and documented fees, disbursements
and other out-of-pocket charges of any counsel for any Indemnitee; provided that
such legal fees and expenses shall be limited to the reasonable and documented
fees, disbursements and other out-of-pocket charges of one primary counsel, one
local counsel in each relevant jurisdiction, one specialty counsel for each
relevant specialty, and one or more counsel to each group of affected Persons
similarly situated if one or more conflicts of interest, or perceived conflicts
of interest, arise) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or Release of Hazardous Materials at, on, under
or emanating from any property owned, leased or operated by the Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for a material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), each L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), such L/C Issuer or the Swing Line Lender in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

123

--------------------------------------------------------------------------------


 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower, on behalf of
itself and its Subsidiaries, agrees not to assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by others of any
information or other materials distributed to such party by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provision of Section 10.02(e) shall survive the
resignation of the Administrative Agent, any L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.  (a) Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

124

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and/or
the Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of the Term Facility unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans or (B) prohibit any Lender from assigning all or a portion of its rights
and obligations among the revolving credit facility provided hereunder and any
separate revolving credit or term loan facilities provided pursuant to the last
paragraph of Section 10.01 on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Term Commitment or any Revolving
Credit Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility,

 

125

--------------------------------------------------------------------------------


 

an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

 

(C)                               the consent of the L/C Issuers and the Swing
Line Lender (such consent not to be unreasonably withheld, delayed or
conditioned) shall be required for any assignment in respect of the Revolving
Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(vii)                           Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01(subject to the requirements and limitations therein, including the
requirements under Section 3.01(e)), 3.04, 3.05 and 11.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of

 

126

--------------------------------------------------------------------------------


 

any party hereunder arising from that Lender’s having been a Defaulting Lender.
Upon request, the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of and
stated interest on the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than (i) a natural Person, (ii) a
Defaulting Lender or (iii) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the

 

127

--------------------------------------------------------------------------------


 

Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts of and stated interest on each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America or any other Revolving Credit Lender
assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to Section 10.06(b), Bank of America or such other Lender, as the case
may be, may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
an L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as an L/C Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or such other Lender as an L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America or any other Revolving
Credit Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all applicable
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all applicable L/C Obligations with respect thereto (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the applicable Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America or such
other Lender, as the case may be, with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance

 

128

--------------------------------------------------------------------------------


 

Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers of other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledge
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or such L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer

 

129

--------------------------------------------------------------------------------


 

and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or any L/C Issuer, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in

 

130

--------------------------------------------------------------------------------


 

good faith by the Administrative Agent, any L/C Issuer or the Swing Line Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13                 Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.06, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.  THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(a)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO (SUBJECT TO THE LAST SENTENCE OF THIS CLAUSE (b)) IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY THEREOF IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY

 

131

--------------------------------------------------------------------------------


 

AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR
ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING TO ENFORCE
ANY AWARD OR JUDGMENT, OR EXERCISE ANY RIGHT OR REMEDY UNDER THE COLLATERAL
DOCUMENTS OR AGAINST ANY COLLATERAL OR OTHER PROPERTY OF ANY LOAN PARTY, IN THE
COURTS OF ANY JURISDICTION.

 

(b)                                 WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(c)                                  SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,

 

132

--------------------------------------------------------------------------------


 

accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
any Arranger, nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent, any Arranger, nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute”, “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

 

[Signature pages follow.]

 

133

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

POLYPORE INTERNATIONAL, INC.

 

 

 

By:

/s/

Lynn Amos

 

Name:

Lynn Amos

 

Title:

Chief Financial Officer, Treasurer

 

 

and Secretary

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

/s/

Darlene R. Parmelee

 

Name:

Darlene R. Parmelee

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/

Charles R. Dickerson

 

Name:

Charles R. Dickerson

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and an L/C Issuer

 

 

 

 

 

By:

/s/

Sascha Struckmeyer

 

Name:

Sascha Struckmeyer

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/

Richard C. Hardison

 

Name:

Richard C. Hardison

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/

Jeffrey E. Hauser

 

Name:

Jeffrey E. Hauser

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/

Greg Wilcox

 

Name:

Greg Wilcox

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/

Kirk Vogel

 

Name:

Kirk Vogel

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/

Juan A. Cazorla

 

Name:

Juan A. Cazorla

 

Title:

SVP — Corporate Banking

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

 

 

By:

/s/

Donald A. Wright

 

Name:

Donald A. Wright

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

By:

/s/

James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/

Stuart M. Jones

 

Name:

Stuart M. Jones

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------